


110 HR 6001 IH: Renewable Energy and Energy Conservation Tax Act of

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6001
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Buyer (for
			 himself, Mr. Cole of Oklahoma,
			 Mr. Graves,
			 Mr. Pickering,
			 Mr. Hayes,
			 Mr. Shimkus,
			 Mr. Pence,
			 Mr. Burton of Indiana,
			 Mr. Kline of Minnesota,
			 Mrs. Blackburn,
			 Mr. Wamp, Mr. Young of Alaska, Mr. Hoekstra, Mr.
			 Shuster, Mr. McHenry,
			 Mr. Barrett of South Carolina,
			 Mr. Souder, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means,
			 Armed Services, and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To rebalance the United States energy portfolio, to
		  increase and utilize the Nation’s domestic energy resources and supply, to
		  strengthen energy security and independence, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Main Street U.S.A. Energy
			 Security Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Increase Our Energy Capacity
					Subtitle A—Refineries
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Sec. 103. State assistance.
					Sec. 104. Refinery process coordination and
				procedures.
					Sec. 105. Designation of closed military bases.
					Sec. 106. Savings clause.
					Sec. 107. Refinery revitalization repeal.
					Subtitle B—Oil and gas development on the Coastal Plain of
				Alaska
					Sec. 121 Definitions.
					Sec. 122. Leasing program for lands within the Coastal
				Plain.
					Sec. 123. Lease sales.
					Sec. 124. Grant of leases by the Secretary.
					Sec. 125. Lease terms and conditions.
					Sec. 126. Coastal plain environmental protection.
					Sec. 127. Expedited judicial review.
					Sec. 128. Federal and State distribution of
				revenues.
					Sec. 129. Rights-of-way across the Coastal Plain.
					Sec. 130. Conveyance.
					Sec. 131. Local government impact aid and community service
				assistance.
					Subtitle C—Opening of Outer Continental Shelf
					Sec. 141. Short title.
					Sec. 142. Policy.
					Sec. 143. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 144. Determination of Adjacent Zones and planning
				areas.
					Sec. 145. Administration of leasing.
					Sec. 146. Grant of leases by Secretary.
					Sec. 147. Disposition of receipts.
					Sec. 148. Reservation of lands and rights.
					Sec. 149. Outer Continental Shelf Leasing Program.
					Sec. 150. Coordination with Adjacent States.
					Sec. 151. Environmental studies.
					Sec. 152. Federal Energy Natural Resources Enhancement Act of
				2008.
					Sec. 153. Termination of effect of laws prohibiting the
				spending of appropriated funds for certain purposes.
					Sec. 154. Outer Continental Shelf incompatible use.
					Sec. 155. Repurchase of certain leases.
					Sec. 156. Offsite environmental mitigation.
					Sec. 157. Minerals Management Service.
					Sec. 158. Authority to use decommissioned offshore oil and gas
				platforms and other facilities for artificial reef, scientific research, or
				other uses.
					Sec. 159. Repeal of requirement to conduct comprehensive
				inventory of OCS oil and natural gas resources.
					Sec. 160. Mining and petroleum schools.
					Sec. 161. Onshore and offshore mineral lease fees.
					Sec. 162. OCS regional headquarters.
					Sec. 163. National Geo Fund Act of 2008.
					Sec. 164. Leases for areas located within 100 miles of
				California or Florida.
					Sec. 165. Coastal impact assistance.
					Sec. 166. Oil shale and tar sands amendments.
					Sec. 167. Availability of OCS receipts to provide payments
				under Secure Rural Schools and Community Self-Determination Act of
				2000.
					Sec. 168. Sense of the Congress to buy and build
				American.
					Subtitle D—Nuclear
					Sec. 181. Incentives for innovative technologies.
					Sec. 182. Authorization for Nuclear Power 2010
				Program.
					Sec. 183. Domestic manufacturing base for nuclear components
				and equipment.
					Sec. 184. Nuclear energy workforce.
					Sec. 185. National Nuclear Energy Council.
					Sec. 186. Nuclear waste management.
					Title II—Increase Our Utilization Efficiency
					Subtitle A—Coal to Liquids
					Sec. 201. Location of coal-to-liquid manufacturing
				facilities.
					Sec. 202. Authorization to conduct research, development,
				testing, and evaluation of assured domestic fuels.
					Sec. 203. Coal-to-liquid long-term fuel procurement and
				Department of Defense development.
					Subtitle B—Energy tax provisions
					Sec. 211. Short title; amendment of 1986 Code.
					Part 1—Production incentives
					Sec. 221. Extension and modification of renewable energy
				credit.
					Sec. 222. Production credit for electricity produced from
				marine renewables.
					Sec. 223. Extension of electricity production tax credit to
				electricity produced from the production of substitute natural gas from refined
				coal or petcoke.
					Sec. 224. Extension and modification of energy
				credit.
					Sec. 225. New clean renewable energy bonds.
					Sec. 226. Extension and modification of special rule to
				implement FERC and State electric restructuring policy.
					Sec. 227. Extension and modification of credit for residential
				energy efficient property.
					Part 2—Transportation Conservation Incentives
					Subpart A—Vehicles
					Sec. 231. Credit for plug-in hybrid vehicles.
					Sec. 232. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 233. Modification of limitation on automobile
				depreciation.
					Subpart B—Fuels
					Sec. 241. Extension and modification of credits for biodiesel
				and renewable diesel.
					Sec. 242. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
					Sec. 243. Credit for production of cellulosic
				alcohol.
					Sec. 244. Extension for credit for alternative fuels and
				mixtures derived from coal (including peat) through the Fischer-Tropsch
				process.
					Part 3—Other conservation provisions
					Sec. 251. Qualified energy conservation bonds.
					Sec. 252. Extension and modification of credit for nonbusiness
				energy property.
					Sec. 253. Extension of energy efficient commercial buildings
				deduction.
					Sec. 254. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 255. Five-year applicable recovery period for depreciation
				of qualified energy management devices.
					Sec. 256. Clarification of eligibility for certain fuels
				credits for fuel with insufficient nexus to the United States.
					Title III—Research and Development
					Sec. 301. Blended fuels.
					Sec. 302. Cellulosic Ethanol.
				
			IIncrease Our
			 Energy Capacity
			ARefineries
				101.Short
			 titleThis subtitle may be
			 cited as the Refinery Permit Process
			 Schedule Act.
				102.DefinitionsFor purposes of this subtitle—
					(1)the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency;
					(2)the term
			 applicant means a person who is seeking a Federal refinery
			 authorization;
					(3)the term
			 biomass has the meaning given that term in section 932(a)(1) of
			 the Energy Policy Act of 2005;
					(4)the term
			 Federal refinery authorization—
						(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
						(B)includes any
			 permits, licenses, special use authorizations, certifications, opinions, or
			 other approvals required under Federal law with respect to siting,
			 construction, expansion, or operation of a refinery;
						(5)the term
			 refinery means—
						(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or distillate;
						(B)a facility designed
			 and operated to receive, load, unload, store, transport, process, and refine
			 coal by any chemical or physical process, including liquefaction, in order to
			 produce gasoline or diesel as its primary output; or
						(C)a facility designed and operated to
			 receive, load, unload, store, transport, process (including biochemical,
			 photochemical, and biotechnology processes), and refine biomass in order to
			 produce biofuel; and
						(6)the term
			 State means a State, the District of Columbia, the Commonwealth
			 of Puerto Rico, and any other territory or possession of the United
			 States.
					103.State
			 assistance
					(a)State
			 assistanceAt the request of a governor of a State, the
			 Administrator is authorized to provide financial assistance to that State to
			 facilitate the hiring of additional personnel to assist the State with
			 expertise in fields relevant to consideration of Federal refinery
			 authorizations.
					(b)Other
			 assistanceAt the request of
			 a governor of a State, a Federal agency responsible for a Federal refinery
			 authorization shall provide technical, legal, or other nonfinancial assistance
			 to that State to facilitate its consideration of Federal refinery
			 authorizations.
					104.Refinery
			 process coordination and procedures
					(a)Appointment of
			 federal coordinator
						(1)In
			 generalThe President shall appoint a Federal coordinator to
			 perform the responsibilities assigned to the Federal coordinator under this
			 subtitle.
						(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Federal
			 coordinator.
						(b)Federal refinery
			 authorizations
						(1)Meeting
			 participantsNot later than
			 30 days after receiving a notification from an applicant that the applicant is
			 seeking a Federal refinery authorization pursuant to Federal law, the Federal
			 coordinator appointed under subsection (a) shall convene a meeting of
			 representatives from all Federal and State agencies responsible for a Federal
			 refinery authorization with respect to the refinery. The governor of a State
			 shall identify each agency of that State that is responsible for a Federal
			 refinery authorization with respect to that refinery.
						(2)Memorandum of
			 agreement(A) Not later than
			 90 days after receipt of a notification described in paragraph (1), the Federal
			 coordinator and the other participants at a meeting convened under paragraph
			 (1) shall establish a memorandum of agreement setting forth the most
			 expeditious coordinated schedule possible for completion of all Federal
			 refinery authorizations with respect to the refinery, consistent with the full
			 substantive and procedural review required by Federal law. If a Federal or
			 State agency responsible for a Federal refinery authorization with respect to
			 the refinery is not represented at such meeting, the Federal coordinator shall
			 ensure that the schedule accommodates those Federal refinery authorizations,
			 consistent with Federal law. In the event of conflict among Federal refinery
			 authorization scheduling requirements, the requirements of the Environmental
			 Protection Agency shall be given priority.
							(B)Not later than 15 days after
			 completing the memorandum of agreement, the Federal coordinator shall publish
			 the memorandum of agreement in the Federal Register.
							(C)The Federal coordinator shall ensure that
			 all parties to the memorandum of agreement are working in good faith to carry
			 out the memorandum of agreement, and shall facilitate the maintenance of the
			 schedule established therein.
							(c)Consolidated
			 recordThe Federal coordinator shall, with the cooperation of
			 Federal and State administrative agencies and officials, maintain a complete
			 consolidated record of all decisions made or actions taken by the Federal
			 coordinator or by a Federal administrative agency or officer (or State
			 administrative agency or officer acting under delegated Federal authority) with
			 respect to any Federal refinery authorization. Such record shall be the record
			 for judicial review under subsection (d) of decisions made or actions taken by
			 Federal and State administrative agencies and officials, except that, if the
			 Court determines that the record does not contain sufficient information, the
			 Court may remand the proceeding to the Federal coordinator for further
			 development of the consolidated record.
					(d)Remedies
						(1)In
			 generalThe United States District Court for the district in
			 which the proposed refinery is located shall have exclusive jurisdiction over
			 any civil action for the review of the failure of an agency or official to act
			 on a Federal refinery authorization in accordance with the schedule established
			 pursuant to the memorandum of agreement.
						(2)StandingIf an applicant or a party to a memorandum
			 of agreement alleges that a failure to act described in paragraph (1) has
			 occurred and that such failure to act would jeopardize timely completion of the
			 entire schedule as established in the memorandum of agreement, such applicant
			 or other party may bring a cause of action under this subsection.
						(3)Court
			 actionIf an action is
			 brought under paragraph (2), the Court shall review whether the parties to the
			 memorandum of agreement have been acting in good faith, whether the applicant
			 has been cooperating fully with the agencies that are responsible for issuing a
			 Federal refinery authorization, and any other relevant materials in the
			 consolidated record. Taking into consideration those factors, if the Court
			 finds that a failure to act described in paragraph (1) has occurred, and that
			 such failure to act would jeopardize timely completion of the entire schedule
			 as established in the memorandum of agreement, the Court shall establish a new
			 schedule that is the most expeditious coordinated schedule possible for
			 completion of proceedings, consistent with the full substantive and procedural
			 review required by Federal law. The court may issue orders to enforce any
			 schedule it establishes under this paragraph.
						(4)Federal
			 coordinator’s actionWhen any civil action is brought under this
			 subsection, the Federal coordinator shall immediately file with the Court the
			 consolidated record compiled by the Federal coordinator pursuant to subsection
			 (c).
						(5)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
						105.Designation of
			 closed military bases
					(a)Designation
			 requirementNot later than 90
			 days after the date of enactment of this Act, the President shall designate no
			 less than 3 closed military installations, or portions thereof, as potentially
			 suitable for the construction of a refinery. At least 1 such site shall be
			 designated as potentially suitable for construction of a refinery to refine
			 biomass in order to produce biofuel.
					(b)Redevelopment
			 authorityThe redevelopment
			 authority for each installation designated under subsection (a), in preparing
			 or revising the redevelopment plan for the installation, shall consider the
			 feasibility and practicability of siting a refinery on the installation.
					(c)Management and
			 disposal of real propertyThe
			 Secretary of Defense, in managing and disposing of real property at an
			 installation designated under subsection (a) pursuant to the base closure law
			 applicable to the installation, shall give substantial deference to the
			 recommendations of the redevelopment authority, as contained in the
			 redevelopment plan for the installation, regarding the siting of a refinery on
			 the installation. The management and disposal of real property at a closed
			 military installation or portion thereof found to be suitable for the siting of
			 a refinery under subsection (a) shall be carried out in the manner provided by
			 the base closure law applicable to the installation.
					(d)DefinitionsFor
			 purposes of this section—
						(1)the term base closure law
			 means the Defense Base Closure and Realignment Act of 1990 (part A of title
			 XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
						(2)the term closed military
			 installation means a military installation closed or approved for
			 closure pursuant to a base closure law.
						106.Savings
			 clauseNothing in this
			 subtitle shall be construed to affect the application of any environmental or
			 other law, or to prevent any party from bringing a cause of action under any
			 environmental or other law, including citizen suits.
				107.Refinery
			 revitalization repealSubtitle
			 H of title III of the Energy Policy Act of 2005 and the items relating thereto
			 in the table of contents of such Act are repealed.
				BOil and gas
			 development on the Coastal Plain of Alaska
				121DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					122.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						123.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act; and
						(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						124.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 123 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					125.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(4)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(5)include
			 requirements and restrictions to provide for reasonable protection of fish and
			 wildlife, their habitat, subsistence resources, and the environment as
			 determined by the Secretary;
					(6)prohibit the
			 export of oil produced under the lease; and
					(7)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					126.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 122, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(4)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(5)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(6)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(7)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(8)Consolidation of
			 facility siting.
						(9)Appropriate
			 prohibitions or restrictions on use of explosives.
						(10)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(11)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(12)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(13)Fuel storage and
			 oil spill contingency planning.
						(14)Research,
			 monitoring, and reporting requirements.
						(15)Field crew
			 environmental briefings.
						(16)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(17)Compliance with
			 applicable air and water quality standards.
						(18)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(19)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(20)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						127.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					128.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)25 percent shall
			 be paid to the State of Alaska; and
						(2)except as
			 otherwise provided by this Act, the balance shall be deposited into the
			 Treasury as miscellaneous receipts.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					129.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 122(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					130.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					131.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the north slope borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					COpening of Outer
			 Continental Shelf
				141.Short
			 titleThis subtitle may be
			 cited as the Deep Ocean Energy
			 Resources Act of 2008.
				142.PolicyIt is the policy of the United States
			 that—
					(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
					(2)adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
					(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
					(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
					(5)it
			 is not reasonably foreseeable that exploration of a leased tract located more
			 than 25 miles seaward of the coastline, development and production of a natural
			 gas discovery located more than 25 miles seaward of the coastline, or
			 development and production of an oil discovery located more than 50 miles
			 seaward of the coastline will adversely affect resources near the
			 coastline;
					(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
					(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
					143.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)by amending
			 paragraph (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
					(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
					(4)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes Puerto Rico
				and the other Territories of the United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
							;
				and
					(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
					144.Determination
			 of Adjacent Zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
				145.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
					
						(k)Voluntary Partial
				Relinquishment of a LeaseAny lessee of a producing lease may
				relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008.
						(l)Natural Gas
				Lease RegulationsNot later than July 1, 2009, the Secretary
				shall publish a final regulation that shall—
							(1)establish
				procedures for entering into natural gas leases;
							(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the Deep Ocean
				Energy Resources Act of 2008;
							(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the Deep Ocean Energy
				Resources Act of 2008;
							(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
							(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
							(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
							.
				146.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
					(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
					(2)by adding at the
			 end of subsection (b) the following:
						
							The
				Secretary may issue more than one lease for a given tract if each lease applies
				to a separate and distinct range of vertical depths, horizontal surface area,
				or a combination of the two. The Secretary may issue regulations that the
				Secretary determines are necessary to manage such leases consistent with the
				purposes of this
				Act.;
					(3)by amending
			 subsection (p)(2)(B) to read as follows:
						
							(B)The Secretary shall provide for the
				payment to coastal states, and their local coastal governments, of 75 percent
				of Federal receipts from projects authorized under this section located
				partially or completely within the area extending seaward of State submerged
				lands out to 4 marine leagues from the coastline, and the payment to coastal
				states of 50 percent of the receipts from projects completely located in the
				area more than 4 marine leagues from the coastline. Payments shall be based on
				a formula established by the Secretary by rulemaking no later than 180 days
				after the date of the enactment of the Deep Ocean Energy Resources Act of 2008
				that provides for equitable distribution, based on proximity to the project,
				among coastal states that have coastline that is located within 200 miles of
				the geographic center of the
				project.
							;
					(4)by adding at the
			 end the following:
						
							(q)Natural Gas
				Leases
								(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
								(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease.
								(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
								(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
								(r)Removal of
				Restrictions on Joint Bidding in Certain Areas of the Outer Continental
				ShelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008.
							(s)Royalty
				Suspension ProvisionsThe Secretary shall agree to a request by
				any lessee to amend any lease issued for Central and Western Gulf of Mexico
				tracts during the period of January 1, 1998, through December 31, 1999, to
				incorporate price thresholds applicable to royalty suspension provisions, or
				amend existing price thresholds, in the amount of $40.50 per barrel (2006
				dollars) for oil and for natural gas of $6.75 per million Btu (2006 dollars).
				Any amended lease shall impose the new or revised price thresholds effective
				October 1, 2008. Existing lease provisions shall prevail through September 30,
				2008. After the date of the enactment of the Deep Ocean Energy Resources Act of
				2008, price thresholds shall apply to any royalty suspension volumes granted by
				the Secretary. Unless otherwise set by Secretary by regulation or for a
				particular lease sale, the price thresholds shall be $40.50 for oil (2006
				dollars) and $6.75 for natural gas (2006 dollars).
							(t)Conservation of
				Resources Fees
								(1)Not later than one
				year after the date of the enactment of the Deep Ocean Energy Resources Act of
				2008, the Secretary by regulation shall establish a conservation of resources
				fee for producing leases that will apply to new and existing leases which shall
				be set at $9 per barrel for oil and $1.25 per million Btu for gas. This fee
				shall only apply to leases in production located in more than 200 meters of
				water for which royalties are not being paid when prices exceed $40.50 per
				barrel for oil and $6.75 per million Btu for natural gas in 2006, dollars. This
				fee shall apply to production from and after October 1, 2008, and shall be
				treated as offsetting receipts.
								(2)Not later than one
				year after the date of the enactment of the Deep Ocean Energy Resources Act of
				2008, the Secretary by regulation shall establish a conservation of resources
				fee for nonproducing leases that will apply to new and existing leases which
				shall be set at $3.75 per acre per year. This fee shall apply from and after
				October 1, 2008, and shall be treated as offsetting
				receipts.
								;
					(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
					(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
					(7)effective October
			 1, 2008, in subsection (g)—
						(A)by striking all
			 after (g), except paragraph (3);
						(B)by striking the
			 last sentence of paragraph (3); and
						(C)by striking
			 (3).
						147.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
					(1)by designating the
			 existing text as subsection (a);
					(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
					(3)by adding the
			 following:
						
							(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that are available for leasing under the 2002–2007 5-Year Oil and Gas Leasing
				Program in effect prior to the date of the enactment of the Deep Ocean Energy
				Resources Act of 2008.
										(ii)Lease tracts in
				production prior to October 1, 2008, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program in effect prior to the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2009, 4.6 percent.
										(ii)For fiscal year
				2010, 5.95 percent.
										(iii)For fiscal year
				2011, 6.8 percent.
										(iv)For fiscal year
				2012, 7.65 percent.
										(v)For
				fiscal year 2013, 10.20 percent.
										(vi)For fiscal year
				2014, 12.75 percent.
										(vii)For fiscal year
				2015, 15.30 percent.
										(viii)For fiscal year
				2016, 17.85 percent.
										(ix)For fiscal year
				2017, 20.40 percent.
										(x)For fiscal year
				2018, 22.95 percent.
										(xi)For fiscal year
				2019, 25.50 percent.
										(xii)For fiscal year
				2020, 28.05 percent.
										(xiii)For fiscal year
				2021, 30.60 percent.
										(xiv)For fiscal year
				2022, 33.15 percent.
										(xv)For fiscal year
				2023 35.70 percent.
										(xvi)For fiscal year
				2024 and each subsequent fiscalyear, 37.5 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 146(2) of the Deep Ocean Energy
				Resources Act of 2008.
									(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.5 percent of OCS Receipts derived from all leases located completely
				beyond 4 marine leagues from any coastline and completely within 100 miles of
				any coastline not included within the provisions of paragraph (2).
								(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
									(A)Areas described
				in paragraph (2)
										(i)Beginning October
				1, 2008, and continuing through September 30, 2013, the Secretary shall share
				25 percent of OCS Receipts derived from all leases located within 4 marine
				leagues from any coastline within areas described in paragraph (2). For each
				fiscal year after September 30, 2013, the Secretary shall increase the percent
				shared in 5 percent increments each fiscal year until the sharing rate for all
				leases located within 4 marine leagues from any coastline within areas
				described in paragraph (2) becomes 37.5 percent.
										(ii)During fiscal
				year 2018, the Secretary shall conduct an analysis of all of the areas
				described in paragraph (3) and subsection (c)(3) to determine the total of OCS
				Receipts derived from such areas during the period of fiscal year 2009 through
				fiscal year 2018. The Secretary shall subtract the amount of $4 billion from
				the total of such OCS Receipts. If the result is a positive number, the
				Secretary shall divide such positive number by $4 billion. The resulting
				quotient, not to exceed 0.5, shall then be multiplied times 25. The product of
				such multiplication shall be added to 37.5 and the sum shall be the percent
				that the Secretary shall share for fiscal year 2019 and all future years from
				OCS Receipts derived from all leases located within 4 marine leagues from any
				coastline within areas described in paragraph (2), unless increased by the
				provisions of (iii).
										(iii)Beginning
				October 1, 2019, the Secretary shall share, in addition to the share
				established by (i), as modified by (ii) if any, amounts determined as follows,
				with the total of the amounts shared under this paragraph not to exceed in any
				fiscal year an amount equal to 63.75 percent of total OCS Receipts derived from
				all leases located within 4 marine leagues from any coastline within areas
				described in paragraph (2)—25 percent of the total of OCS Receipts derived from
				areas described in paragraph (3) and subsection (c)(3) that exceed the
				following amounts for the fiscal year indicated: for fiscal year 2019 the
				amount of $900,000,000 and for each fiscal year thereafter add $100,000,000.
				Amounts added under this clause to be shared, if any, for any fiscal year shall
				be added to the sharing base for all subsequent years and shall be allocated
				among State Adjacent Zones on a basis proportional to the result from the
				calculation in clause (i).
										(B)Areas not
				described in paragraph
				(2)Beginning October 1, 2008,
				the Secretary shall share 63.75 percent of OCS receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
									(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year Oil and Gas Leasing Program in effect prior to the date of
				enactment of the Deep Ocean Energy Resources Act of 2008.
										(ii)Lease tracts in
				production prior to October 1, 2008, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2007–2012 5-Year OCS Oil and Gas Leasing Program in effect
				prior to the date of enactment of the Deep Ocean Energy Resources Act of
				2008.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2009, 4.6 percent.
										(ii)For fiscal year
				2010, 5.95 percent.
										(iii)For fiscal year
				2011, 6.80 percent.
										(iv)For fiscal year
				2012, 7.65 percent.
										(v)For fiscal year
				2013, 10.20 percent.
										(vi)For fiscal year
				2014, 12.75 percent.
										(vii)For fiscal year
				2015, 15.30 percent.
										(viii)For fiscal year
				2016, 17.85 percent.
										(ix)For fiscal year
				2017, 20.40 percent.
										(x)For fiscal year
				2018, 22.95 percent.
										(xi)For fiscal year
				2019, 25.50 percent.
										(xii)For fiscal year
				2020, 28.05 percent.
										(xiii)For fiscal year
				2021, 30.60 percent.
										(xiv)For fiscal year
				2022, 33.15 percent.
										(xv)For fiscal year
				2023, 35.70 percent.
										(xvi)For fiscal year
				2024 and each subsequent fiscal year, 37.5 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 146(2) of the Deep Ocean Energy
				Resources Act of 2008.
									(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after October 1, 2008, from
				all leases located partially or completely beyond 100 miles of any coastline
				not included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
								(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(d)Transmission of
				Allocations
								(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
									(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
									(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
									(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
									(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
									(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
									(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
										(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
										(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
										(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
										(iv)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but not
				be limited to, construction of vessels, drillships, and platforms involved in
				exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
										(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
									(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
									(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
									(e)Investment of
				DepositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(f)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
								(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
								(2)To make
				transportation infrastructure improvements.
								(3)To reduce
				taxes.
								(4)To promote, fund,
				and provide for—
									(A)coastal or
				environmental restoration;
									(B)fish, wildlife,
				and marine life habitat enhancement;
									(C)waterways
				construction and maintenance;
									(D)levee construction
				and maintenance and shore protection; and
									(E)marine and
				oceanographic education and research.
									(5)To promote, fund,
				and provide for—
									(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
									(B)energy
				demonstration projects;
									(C)supporting
				infrastructure for shore-based energy projects;
									(D)State geologic
				programs, including geologic mapping and data storage programs, and state
				geophysical data acquisition;
									(E)State seismic
				monitoring programs, including operation of monitoring stations;
									(F)development of oil
				and gas resources through enhanced recovery techniques;
									(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
									(H)energy efficiency
				and conservation programs; and
									(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
									(6)To promote, fund,
				and provide for—
									(A)historic
				preservation programs and projects;
									(B)natural disaster
				planning and response; and
									(C)hurricane and
				natural disaster insurance programs.
									(7)For any other
				purpose as determined by State law.
								(g)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
							(h)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
							(i)DefinitionsIn
				this section:
								(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
								(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
								(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
								(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
								(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
								(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
								(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
								(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
								.
					148.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
					(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that is extended by a State under subsection (h), nor may the
			 President withdraw from leasing any area for which a State failed to prohibit,
			 or petition to prohibit, leasing under subsection (g). Further, in the area of
			 the outer Continental Shelf more than 100 miles from any coastline, not more
			 than 25 percent of the acreage of any OCS Planning Area may be withdrawn from
			 leasing under this section at any point in time. A withdrawal by the President
			 may be for a term not to exceed 10 years. When considering potential uses of
			 the outer Continental Shelf, to the maximum extent possible, the President
			 shall accommodate competing interests and potential uses.;
					(2)by adding at the
			 end the following:
						
							(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
								(1)Prohibition
				against leasing
									(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the Deep Ocean Energy Resources
				Act of 2008, the Secretary shall not offer for leasing for oil and gas, or
				natural gas, any area within 50 miles of the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region or the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area within 50 miles of the coastline not withdrawn under that Memorandum
				that is included within the Gulf of Mexico OCS Region Eastern Planning Area as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas or the Florida Straits Planning Area as
				indicated on the map entitled Atlantic OCS Region State Adjacent Zones
				and OCS Planning Areas, both of which are dated September 2005 and on
				file in the Office of the Director, Minerals Management Service.
									(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the Deep Ocean Energy Resources Act of 2008 for natural gas leasing or by
				June 30, 2011, for oil and gas leasing, the Secretary shall offer for leasing
				any area more than 50 miles but less than 100 miles from the coastline that was
				withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific
				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted
				on the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area more than 50 miles but less than 100 miles of the coastline
				not withdrawn under that Memorandum that is included within the Gulf of Mexico
				OCS Region Eastern Planning Area as indicated on the map entitled Gulf
				of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or
				within the Florida Straits Planning Area as indicated on the map entitled
				Atlantic OCS Region State Adjacent Zones and OCS Planning Areas,
				both of which are dated September 2005 and on file in the Office of the
				Director, Minerals Management Service.
									(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect. Any tract only partially added to
				the Gulf of Mexico OCS Region Central Planning Area by this Act shall be
				eligible for leasing of the part of such tract that is included within the Gulf
				of Mexico OCS Region Central Planning Area, and the remainder of such tract
				that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be
				developed and produced by the lessee of such partial tract using extended reach
				or similar drilling from a location on a leased area. Further, any area in the
				OCS withdrawn from leasing may be leased, and thereafter developed and produced
				by the lessee using extended reach or similar drilling from a location on a
				leased area located in an area available for leasing.
								(3)Petition for
				leasing
									(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies. Except for any area described in the last
				sentence of paragraph (2), a petition for leasing any part of the Alabama
				Adjacent Zone that is a part of the Gulf of Mexico Eastern Planning Area, as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas which is dated September 2005 and on file
				in the Office of the Director, Minerals Management Service, shall require the
				concurrence of both Alabama and Florida.
									(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
										(i)requiring a net
				reduction in the number of production platforms;
										(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
										(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
										(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
										(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
										(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
									(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
									(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the enactment of the Deep Ocean Energy Resources Act of 2008 for the areas made
				available for leasing under paragraph (2), the Secretary shall amend the
				current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to include a
				lease sale or sales for at least 75 percent of the associated areas, unless
				there are, from the date of approval, expiration of such time limits, or
				enactment, as applicable, fewer than 12 months remaining in the current 5-Year
				Leasing Program in which case the Secretary shall include the associated areas
				within lease sales under the next 5-Year Leasing Program. For purposes of
				amending the 5-Year Program in accordance with this section, further
				consultations with States shall not be required. For purposes of this section,
				an environmental assessment performed under the provisions of the
				National Environmental Policy Act of
				1969 to assess the effects of approving the petition shall be
				sufficient to amend the 5-Year Leasing Program.
									(h)Option To Extend
				Withdrawal From Leasing Within Certain Areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
				Extensions of the withdrawal from leasing of any part of the Alabama Adjacent
				Zone that is more than 50 miles, but less than 100 miles, from the coastline
				that is a part of the Gulf of Mexico OCS Region Eastern Planning Area, as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas which is dated September 2005 and on file
				in the Office of the Director, Minerals Management Service, may be made by
				either Alabama or Florida.
							(i)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
							(j)Prohibition on
				Leasing East of the Military Mission Line
								(1)Notwithstanding
				any other provision of law, from and after the enactment of the Deep Ocean
				Energy Resources Act of 2008, no area of the outer Continental Shelf located in
				the Gulf of Mexico east of the military mission line may be offered for leasing
				for oil and gas or natural gas prior to January 1, 2022.
								(2)In this subsection,
				the term military mission line means a line located at 86 degrees,
				41 minutes West Longitude, and extending south from the coast of Florida to the
				outer boundary of United States territorial waters in the Gulf of
				Mexico.
								.
					149.Outer
			 Continental Shelf Leasing ProgramSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-year program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire Outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy
				Act of 1969. After the publishing of the proposed leasing program
				and during the comment period provided for on the draft environmental impact
				statement, the Secretary shall submit a copy of the proposed program to the
				Governor of each affected State for review and comment. The Governor may
				solicit comments from those executives of local governments in the Governor’s
				State that the Governor, in the discretion of the Governor, determines will be
				affected by the proposed program. If any comment by such Governor is received
				by the Secretary at least 15 days prior to submission to the Congress pursuant
				to paragraph (3) and includes a request for any modification of such proposed
				program, the Secretary shall reply in writing, granting or denying such request
				in whole or in part, or granting such request in such modified form as the
				Secretary considers appropriate, and stating the Secretary’s reasons therefor.
				All such correspondence between the Secretary and the Governor of any affected
				State, together with any additional information and data relating thereto,
				shall accompany such proposed program when it is submitted to the
				Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				State Adjacent Zone Resources and State and Local Government Shares of OCS
				ReceiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					150.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in
			 subsection (a) in the first sentence by inserting , for any tract
			 located within the Adjacent State’s Adjacent Zone, after
			 government; and
					(2)by adding the
			 following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					151.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs, lease sales,
				leases, and actions under this Act, the following shall apply regarding the
				application of the National Environmental
				Policy Act of 1969:
								(A)Granting or directing lease
				suspensions and the conduct of all preliminary activities on outer Continental
				Shelf tracts, including seismic activities, are categorically excluded from the
				need to prepare either an environmental assessment or an environmental impact
				statement, and the Secretary shall not be required to analyze whether any
				exceptions to a categorical exclusion apply for activities conducted under the
				authority of this Act.
								(B)The environmental impact statement
				developed in support of each 5-year oil and gas leasing program provides the
				environmental analysis for all lease sales to be conducted under the program
				and such sales shall not be subject to further environmental analysis.
								(C)Exploration plans shall not be subject
				to any requirement to prepare an environmental impact statement, and the
				Secretary may find that exploration plans are eligible for categorical
				exclusion due to the impacts already being considered within an environmental
				impact statement or due to mitigation measures included within the plan.
								(D)Within each OCS Planning Area, after
				the preparation of the first development and production plan environmental
				impact statement for a leased tract within the Area, future development and
				production plans for leased tracts within the Area shall only require the
				preparation of an environmental assessment unless the most recent development
				and production plan environmental impact statement within the Area was
				finalized more than 10 years prior to the date of the approval of the plan, in
				which case an environmental impact statement shall be
				required.
								.
					152.Federal Energy
			 Natural Resources Enhancement Act of 2008
					(a)Short
			 titleThis section may be
			 cited as the Federal Energy Natural
			 Resources Enhancement Act of 2008.
					(b)FindingsThe
			 Congress finds the following:
						(1)Energy and
			 minerals exploration, development, and production on Federal onshore and
			 offshore lands, including bio-based fuel, natural gas, minerals, oil,
			 geothermal, and power from wind, waves, currents, and thermal energy, involves
			 significant outlays of funds by Federal and State wildlife, fish, and natural
			 resource management agencies for environmental studies, planning, development,
			 monitoring, and management of wildlife, fish, air, water, and other natural
			 resources.
						(2)State wildlife,
			 fish, and natural resource management agencies are funded primarily through
			 permit and license fees paid to the States by the general public to hunt and
			 fish, and through Federal excise taxes on equipment used for these
			 activities.
						(3)Funds generated
			 from consumptive and recreational uses of wildlife, fish, and other natural
			 resources currently are inadequate to address the natural resources related to
			 energy and minerals development on Federal onshore and offshore lands.
						(4)Funds available to
			 Federal agencies responsible for managing Federal onshore and offshore lands
			 and Federal-trust wildlife and fish species and their habitats are inadequate
			 to address the natural resources related to energy and minerals development on
			 Federal onshore and offshore lands.
						(5)Receipts derived
			 from sales, bonus bids, and royalties under the mineral leasing laws of the
			 United States are paid to the Treasury through the Minerals Management Service
			 of the Department of the Interior.
						(6)None of the
			 receipts derived from sales, bonus bids, and royalties under the minerals
			 leasing laws of the United States are paid to the Federal or State agencies to
			 examine, monitor, and manage wildlife, fish, air, water, and other natural
			 resources related to natural gas, oil, and mineral exploration and
			 development.
						(c)PurposesIt
			 is the purpose of this section to—
						(1)authorize
			 expenditures for the monitoring and management of wildlife and fish, and their
			 habitats, and air, water, and other natural resources related to energy and
			 minerals development on Federal onshore and offshore lands;
						(2)authorize
			 expenditures for each fiscal year to the Secretary of the Interior and the
			 States; and
						(3)use the
			 appropriated funds to secure the necessary trained workforce or contractual
			 services to conduct environmental studies, planning, development, monitoring,
			 and post-development management of wildlife and fish and their habitats and
			 air, water, and other natural resources that may be related to bio-based fuel,
			 gas, mineral, oil, wind, or other energy exploration, development,
			 transportation, transmission, and associated activities on Federal onshore and
			 offshore lands, including, but not limited to—
							(A)pertinent
			 research, surveys, and environmental analyses conducted to identify any impacts
			 on wildlife, fish, air, water, and other natural resources from energy and
			 mineral exploration, development, production, and transportation or
			 transmission;
							(B)projects to
			 maintain, improve, or enhance wildlife and fish populations and their habitats
			 or air, water, or other natural resources, including activities under the
			 Endangered Species Act of 1973;
							(C)research, surveys,
			 environmental analyses, and projects that assist in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 activities on wildlife, fish, air, water, and other natural resources;
			 and
							(D)projects to teach
			 young people to live off the land.
							(d)DefinitionsIn
			 this section:
						(1)Enhancement
			 programThe term Enhancement Program means the
			 Federal Energy Natural Resources Enhancement Program established by this
			 section.
						(2)StateThe
			 term State means the Governor of the State.
						(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out the Enhancement Program $150,000,000 for each of fiscal years 2009 through
			 2019.
					(f)Establishment of
			 Federal Energy Natural Resources Enhancement Program
						(1)In
			 generalThere is established the Federal Energy Natural Resources
			 Enhancement Program.
						(2)Payment to
			 secretary of the interiorBeginning with fiscal year 2009, and in
			 each fiscal year thereafter, one-third of amounts appropriated for the
			 Enhancement Program shall be available to the Secretary of the Interior for use
			 for the purposes described in subsection (c)(3).
						(3)Payment to
			 States
							(A)In
			 generalBeginning with fiscal year 2009, and in each fiscal year
			 thereafter, two-thirds of amounts appropriated for the Enhancement Program
			 shall be available to the States for use for the purposes described in
			 (c)(3).
							(B)Use of payments
			 by stateEach State shall use the payments made under this
			 paragraph only for carrying out projects and programs for the purposes
			 described in (c)(3).
							(C)Encourage use of
			 private funds by stateEach State shall use the payments made
			 under this paragraph to leverage private funds for carrying out projects for
			 the purposes described in (c)(3).
							(g)Limitation on
			 UseAmounts made available under this section may not be used for
			 the purchase of any interest in land.
					(h)Reports to
			 Congress
						(1)In
			 generalBeginning in fiscal year 2010 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Enhancement Fund shall submit a report to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives.
						(2)Required
			 informationReports submitted to the Congress by the Secretary of
			 the Interior and States under this subsection shall include the following
			 information regarding expenditures during the previous fiscal year:
							(A)A summary of
			 pertinent scientific research and surveys conducted to identify impacts on
			 wildlife, fish, and other natural resources from energy and mineral
			 developments.
							(B)A summary of
			 projects planned and completed to maintain, improve or enhance wildlife and
			 fish populations and their habitats or other natural resources.
							(C)A list of
			 additional actions that assist, or would assist, in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 development on wildlife, fish, and other natural resources.
							(D)A summary of
			 private (non-Federal) funds used to plan, conduct, and complete the plans and
			 programs identified in subparagraphs (A) and (B).
							153.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
				154.Outer
			 Continental Shelf incompatible use
					(a)In
			 GeneralNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						155.Repurchase of
			 certain leases
					(a)Authority To
			 Repurchase and Cancel Certain LeasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that are subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
						(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
							(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.), and terms of the lease and such
			 permit or other approval was denied;
							(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
							(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
							(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
						(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
						(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
						(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
						(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
						(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					156.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the
			 Geothermal Steam Act (30 U.S.C. 1001 et seq.), the
			 Mineral Leasing Act for Acquired Lands
			 (30 U.S.C. 351 et seq.), the Weeks Act (16 U.S.C. 552 et seq.), the General
			 Mining Act of 1872 (30 U.S.C. 22 et seq.), the Materials Act of 1947 (30 U.S.C.
			 601 et seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), may in satisfying any mitigation requirements associated with such
			 activities propose mitigation measures on a site away from the area impacted
			 and the Secretary of the Interior shall accept these proposed measures if the
			 Secretary finds that they generally achieve the purposes for which mitigation
			 measures appertained.
				157.Minerals
			 Management ServiceThe bureau
			 known as the Minerals Management Service in the Department of
			 the Interior shall be known as the National Ocean Resources and Royalty
			 Service.
				158.Authority to
			 use decommissioned offshore oil and gas platforms and other facilities for
			 artificial reef, scientific research, or other uses
					(a)Short
			 TitleThis section may be cited as the Rigs to Reefs Act of 2008.
					(b)In
			 GeneralThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
						
							10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				artificial reef, scientific research, or other uses
								(a)In
				GeneralThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for an
				artificial reef, scientific research, or any other use authorized under section
				8(p) or any other applicable Federal law.
								(b)Transfer
				RequirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including but not limited to—
									(1)ongoing
				maintenance of the platform or other facility;
									(2)any liability
				obligations that might arise;
									(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
									(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
									(c)Plugging and
				AbandonmentThe Secretary shall ensure that plugging and
				abandonment of wells is accomplished at an appropriate time.
								(d)Potential To
				Petition To Opt-Out of RegulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				preliminarily petition to opt-out of the application of regulations promulgated
				under this section to platforms and other facilities located in the area of its
				Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary
				petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of approving the petition. The
				Secretary shall provide the environmental assessment to the State, which then
				has the choice of no action or confirming its petition by further action of its
				legislature, with the concurrence of its Governor. The Secretary is authorized
				to except such area from the application of such regulations, and shall approve
				any confirmed petition.
								(e)Limitation on
				LiabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
									(1)use of the
				platform or other facility by the person for development or production of oil
				or gas; or
									(2)another act or
				omission of the person.
									(f)Other Leasing
				and Use not AffectedThis section, and the use of any offshore
				oil and gas platform or other facility for any purpose under subsection (a),
				shall not affect—
									(1)the authority of
				the Secretary to lease any area under this Act; or
									(2)any activity
				otherwise authorized under this
				Act.
									.
					(c)Deadline for
			 RegulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of the enactment
			 of this Act.
					(d)Study and Report
			 on Effects of Removal of PlatformsNot later than one year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
					159.Repeal of
			 requirement to conduct comprehensive inventory of OCS oil and natural gas
			 resourcesThe Energy Policy
			 Act of 2005 (Public Law 109–58) is amended—
					(1)by repealing
			 section 357 (119 Stat. 720; 42 U.S.C. 15912); and
					(2)in the table of
			 contents in section 1(b), by striking the item relating to such section
			 357.
					160.Mining and
			 petroleum schools
					(a)Maintenance and
			 Restoration of Existing and Historic Petroleum and Mining Engineering
			 ProgramsPublic Law 98–409 (30 U.S.C. 1221 et seq.) is amended to
			 read as follows:
						
							1.Short titleThis Act may be cited as the Energy
				and Mineral Schools Reinvestment Act.
							2.PolicyIt is the policy of the United States to
				maintain the human capital needed to preserve and foster the economic, energy,
				and mineral resources security of the United States. The petroleum and mining
				engineering programs and the applied geology and geophysics programs at State
				chartered schools, universities, and institutions that produce human capital
				are national assets and should be assisted with Federal funds to ensure their
				continued health and existence.
							3.Maintaining and
				restoring historic and existing petroleum and mining engineering education
				programs
								(a)The Secretary of
				the Interior (in this Act referred to as the Secretary) shall
				provide funds to historic and existing State-chartered recognized petroleum or
				mining schools to assist such schools, universities, and institutions in
				maintaining programs in petroleum, mining, and mineral engineering education
				and research. All funds shall be directed only to these programs and shall be
				subject to the conditions of this section. Such funds shall not be less than 25
				percent of the annual outlay of funds authorized by section 162(d) of the Deep
				Ocean Energy Resources Act of 2008.
								(b)In this Act the
				term historic and existing State-chartered recognized petroleum or mining
				school means a school, university, or educational institution with the
				presence of an engineering program meeting the specific program criteria,
				established by the member societies of ABET, Inc., for petroleum, mining, or
				mineral engineering and that is accredited on the date of enactment of the Deep
				Ocean Energy Resources Act of 2008 by ABET, Inc.
								(c)It shall be the
				duty of each school, university, or institution receiving funds under this
				section to provide for and enhance the training of undergraduate and graduate
				petroleum, mining, and mineral engineers through research, investigations,
				demonstrations, and experiments. All such work shall be carried out in a manner
				that will enhance undergraduate education.
								(d)Each school,
				university, or institution receiving funds under this Act shall maintain the
				program for which the funds are provided for 10 years after the date of the
				first receipt of such funds and take steps described in its application for
				funding to increase the number of undergraduate students enrolled in and
				completing the programs of study in petroleum, mining, and mineral
				engineering.
								(e)The research,
				investigation, demonstration, experiment, and training authorized by this
				section may include development and production of conventional and
				non-conventional fuel resources, the production of metallic and non-metallic
				mineral resources including industrial mineral resources, and the production of
				stone, sand, and gravel. In all cases the work carried out with funds made
				available under this Act shall include a significant opportunity for
				participation by undergraduate students.
								(f)Research funded by
				this Act related to energy and mineral resource development and production may
				include—
									(1)studies of
				petroleum, mining, and mineral extraction and immediately related beneficiation
				technology;
									(2)mineral economics,
				reclamation technology, and practices for active operations;
									(3)the development of
				re-mining systems and technologies to facilitate reclamation that fosters the
				ultimate recovery of resources at abandoned petroleum, mining, and aggregate
				production sites; and
									(4)research on ways
				to extract petroleum and mineral resources that reduce the environmental impact
				of those activities.
									(g)Grants for basic
				science and engineering studies and research shall not require additional
				participation by funding partners. Grants for studies to demonstrate the proof
				of concept for science and engineering or the demonstration of feasibility and
				implementation shall include participation by industry and may include funding
				from other Federal agencies.
								(h)(1)No funds made available
				under this section shall be applied to the acquisition by purchase or lease of
				any land or interests therein, or the rental, purchase, construction,
				preservation, or repair of any building.
									(2)Funding made available under this
				section may be used with the express approval of the Secretary for proposals
				that will provide for maintaining or upgrading of existing laboratories and
				laboratory equipment. Funding for such maintenance shall not be used for
				university overhead expenses.
									(3)Funding made available under this Act
				may be used for maintaining and upgrading mines and oil and gas drilling rigs
				owned by a school, university, or institution described in this section that
				are used for undergraduate and graduate training and worker safety training.
				All requests for funding such mines and oil and gas drilling rigs must
				demonstrate that they have been owned by the school, university, or institution
				for 5 years prior to the date of enactment of the Deep Ocean Energy Resources
				Act of 2008 and have been actively used for instructional or training purposes
				during that time.
									(4)Any funding made available under this
				section for research, investigation, demonstration, experiment, or training
				shall not be used for university overhead charges in excess of 10 percent of
				the amount authorized by the Secretary.
									4.Former and new
				petroleum and mining engineering programs
								(a)A school,
				university, or educational institution that formerly met the requirements of
				section 3(b) immediately before the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008, or that seeks to establish a new program
				described in section 3(b), shall be eligible for funding under this Act only if
				it—
									(1)establishes a
				petroleum, mining, or mineral engineering program that meets the specific
				program criteria and is accredited as such by ABET, Inc., with particular
				consideration awarded to establishing programs and minority serving
				institutions;
									(2)agrees to the
				conditions of subsections (c) through (h) of section 3 and the Secretary
				determines that the program will strengthen and increase the number of
				nationally available, well-qualified faculty members in petroleum, mining, and
				mineral engineering; and
									(3)agrees to maintain
				the accredited program for 10 years after the date of the first receipt of
				funds under this Act.
									(b)The Secretary
				shall seek the advice of the Committee established pursuant to section 11 in
				determining the criteria used to carry out this section.
								5.Funding of
				consortia of historic and existing schoolsWhere appropriate, the Secretary may make
				funds available to consortia of schools, universities, or institutions
				described in sections 3, 4, and 6, including those consortia that include
				schools, universities, or institutions that are ineligible for funds under this
				Act if those schools, universities, or institutions, respectively, have skills,
				programs, or facilities specifically identified as needed by the consortia to
				meet the necessary expenses for purposes of—
								(1)specific energy
				and mineral research projects of broad application that could not otherwise be
				undertaken, including the expenses of planning and coordinating regional
				petroleum, geothermal, mining, and mineral engineering or beneficiation
				projects by two or more schools; and
								(2)research into any
				aspects of petroleum, geothermal, mining, or mineral engineering or
				beneficiation problems, including but not limited to exploration, that are
				related to the mission of the Department of the Interior.
								6.Support for
				schools with energy and mineral resource programs in petroleum and mineral
				exploration geology, petroleum geophysics, or mining geophysics
								(a)Twelve percent of
				the annual outlay of funds authorized by section 162(d) of the Deep Ocean
				Energy Resources Act of 2008 may be granted to schools, universities, and
				institutions other than those described in sections 3 and 4, with particular
				consideration awarded to minority serving institutions.
								(b)The Secretary
				shall determine the eligibility of a college or university to receive funding
				under this Act using criteria that include—
									(1)the presence of a
				substantial program of undergraduate and graduate geoscience instruction and
				research in one or more of the following specialties: petroleum geology,
				geothermal geology, mineral exploration geology, economic geology, industrial
				minerals geology, mining geology, petroleum geophysics, mining geophysics,
				geological engineering, or geophysical engineering that has a demonstrated
				history of achievement;
									(2)evidence of
				institutional commitment for the purposes of this Act that includes a
				significant opportunity for participation by undergraduate students in
				research;
									(3)evidence that such
				school, university, or institution has or can obtain significant industrial
				cooperation in activities within the scope of this Act;
									(4)agreement by the
				school, university, or institution to maintain the programs for which the
				funding is sought for the 10-year period beginning on the date the school,
				university, or institution first receives such funds; and
									(5)requiring that
				such funding shall be for the purposes set forth in subsections (c) through (h)
				of section 3 and subject to the conditions set forth in section 3(h).
									(c)The Secretary
				shall seek the advice of the Committee established pursuant to section 11 in
				determining the criteria used to carry out this section.
								7.Designation of
				funds for scholarships and fellowships
								(a)The Secretary
				shall utilize 10 percent of the annual outlay of funds authorized by section
				162(d) of the Deep Ocean Energy Resources Act of 2008 for the purpose of
				providing merit-based scholarships for undergraduate education, graduate
				fellowships, and postdoctoral fellowships.
								(b)In order to
				receive a scholarship or a graduate fellowship, an individual student must be a
				lawful permanent resident of the United States or a United States citizen and
				must agree in writing to complete a course of studies and receive a degree in
				petroleum, mining, or mineral engineering, petroleum geology, geothermal
				geology, mining and economic geology, petroleum and mining geophysics, or
				mineral economics.
								(c)The regulations
				required by section 9 shall require that an individual, in order to retain a
				scholarship or graduate fellowship, must continue in one of the course of
				studies listed in subsection (b) of this section, must remain in good academic
				standing, as determined by the school, institution, or university and must
				allow for reinstatement of the scholarship or graduate fellowship by the
				Secretary, upon the recommendation of the school or institution. Such
				regulations may also provide for recovery of funds from an individual who fails
				to complete any of the courses of study listed in subsection (b) of this
				section after notice that such completion is a requirement of receipt funding
				under this Act.
								(d)To carry out this
				section, the Secretary shall award grants to schools, universities, and
				institutions that are eligible to receive funding under section 3, 4 or 6. A
				school, university, or institution receiving funding under this subsection
				shall be responsible for enforcing the requirements of this section for
				scholarship or fellowship students and shall return to the Secretary any funds
				recovered from an individual under subsection (c). An institution seeking funds
				under this subsection shall describe, in its application to the Secretary for
				funding, the number of students that would be awarded scholarships or
				fellowships if the application is approved, how such students would be
				selected, and how the provisions of this section will be enforced.
								8.Funding criteria
				for institutions
								(a)Each application
				to the Secretary for funds under this Act shall state, among other things, the
				nature of the project to be undertaken; the period during which it will be
				pursued; the qualifications of the personnel who will direct and conduct it;
				the estimated costs; the importance of the project to the Nation, region, or
				States concerned; its relation to other known research projects theretofore
				pursued or being pursued; the extent to which the proposed project will
				maximize the opportunity for the training of undergraduate petroleum, mining,
				and mineral engineers; geologists and geophysicists; and the extent of
				participation by nongovernmental sources in the project.
								(b)No funds shall be
				made available under this Act except for an application approved by the
				Secretary. All funds shall be made available upon the basis of merit of the
				application, the need for the knowledge that it is expected to produce when
				completed, and the opportunity it provides for the undergraduate training of
				individuals as petroleum, mining, and mineral engineers, geologists, and
				geophysicists. The Secretary may use competitive review by nongovernmental
				experts in relevant fields to determine which applications to approve, to the
				extent practicable.
								(c)Funds available
				under this Act shall be paid at such times and in such amounts during each
				fiscal year as determined by the Secretary, and upon vouchers approved by the
				Secretary. Each school, university, or institution that receives funds under
				this Act shall—
									(1)establish its plan
				to provide for the training of individuals as petroleum, mining, and mineral
				engineers, geologists, and geophysicists under a curriculum appropriate to the
				field of mineral resources and mineral engineering and related fields;
									(2)establish policies
				and procedures that assure that Federal funds made available under this Act for
				any fiscal year will supplement and, to the extent practicable, increase the
				level of funds that would, in the absence of such Federal funds, be made
				available for purposes of this Act, and in no case supplant such funds;
				and
									(3)have an officer
				appointed by its governing authority who shall receive and account for all
				funds paid under this Act and shall make an annual report to the Secretary on
				or before the first day of September of each year, on work accomplished and the
				status of projects underway, together with a detailed statement of the amounts
				received under this Act during the preceding fiscal year, and of its
				disbursements on schedules prescribed by the Secretary.
									(d)If any of the
				funds received by the authorized receiving officer of a program under this Act
				are found by the Secretary to have been improperly diminished, lost, or
				misapplied, such funds shall be recovered by the Secretary.
								(e)Schools,
				universities, and institutions receiving funds under this Act are authorized
				and encouraged to plan and conduct programs under this Act in cooperation with
				each other and with such other agencies, business enterprises and
				individuals.
								9.Duties of
				Secretary
								(a)The Secretary,
				acting through the Assistant Secretary for Land and Minerals Management, shall
				administer this Act and shall prescribe such rules and regulations as may be
				necessary to carry out its provisions not later than 1 year after the enactment
				of the Deep Ocean Energy Resources Act of 2008.
								(b)(1)There is established in
				the Department of the Interior, under the supervision of the Assistant
				Secretary for Land and Minerals Management, an office to be known as the Office
				of Petroleum and Mining Schools (hereafter in this Act referred to as the
				Office) to administer the provisions of this Act. There shall be
				a Director of the Office who shall be a member of the Senior Executive Service.
				The position of the Director shall be allocated from among the existing Senior
				Executive Service positions at the Department of the Interior and shall be a
				career reserved position as defined in section 3132(a)(8) of title 5, United
				States Code.
									(2)The Director is authorized to appoint
				a Deputy Director and to employ such officers and employees as may be necessary
				to enable the Office to carry out its functions. Such appointments shall be
				made from existing positions at the Department of the Interior, and shall be
				subject to the provisions of title 5, United States Code, governing
				appointments in the competitive service. Such positions shall be paid in
				accordance with the provisions of chapter 51 and subchapter III of chapter 53
				of such title relating to classification and General Schedule pay rates.
									(3)In carrying out his or her functions,
				the Director shall assist and advise the Secretary and the Committee pursuant
				to section 11 of this Act by—
										(A)providing professional and
				administrative staff support for the Committee including recordkeeping and
				maintaining minutes of all Committee and subcommittee meetings;
										(B)coordinating the activities of the
				Committee with Federal agencies and departments, and the schools, universities,
				and institutions to which funds are provided under this Act;
										(C)maintaining accurate records of funds
				disbursed for all scholarship and fellowship grants, research grants, and
				grants for career technical education purposes;
										(D)preparing any regulations required to
				implement this Act;
										(E)conducting site visits at schools,
				universities, and institutions receiving funding under this Act; and
										(F)serving as a central repository for
				reports and clearing house for public information on research funded by this
				Act.
										(4)The Director or an employee of the
				Office shall be present at each meeting of the Committee pursuant to section 11
				or a subcommittee of such Committee.
									(5)The Director is authorized to
				contract with public or private agencies, institutions, and organizations and
				with individuals without regard to section 3324(a) and (b) of title 31, United
				States Code, and section 5 of title 41, United States Code, in carrying out his
				or her functions.
									(6)As needed the Director shall
				ascertain whether the requirements of this Act have been met by schools,
				universities, institutions, and individuals.
									(c)The Secretary,
				acting through the Office of Petroleum and Mining Schools, shall furnish such
				advice and assistance as will best promote the purposes of this Act, shall
				participate in coordinating research, investigations, demonstrations, and
				experiments initiated under this Act, shall indicate to schools, universities,
				and institutions receiving funds under this Act such lines of inquiry that seem
				most important, and shall encourage and assist in the establishment and
				maintenance of cooperation between such schools, universities, and
				institutions, other research organizations, the Department of the Interior, and
				other Federal agencies.
								(d)The Secretary shall
				establish procedures—
									(1)to ensure that each
				employee and contractor of the Office established by this section and each
				member of the Committee pursuant to section 11 of this Act shall disclose to
				the Secretary any financial interests in or financial relationships with
				schools, universities, institutions or individuals receiving funds,
				scholarships or fellowships under this Act;
									(2)to require any
				employee, contractor, or member of the Committee with a financial relationship
				disclosed under paragraph (1) to recuse themselves from—
										(A)any recommendation
				or decision regarding the awarding of funds, scholarships or fellowships;
				or
										(B)any review,
				report, analysis or investigation regarding compliance with the provisions of
				this Act by a school, university, institution or any individual.
										(e)On or before the
				first day of July of each year beginning after the date of enactment of this
				sentence, schools, universities, and institutions receiving funds under this
				Act shall certify compliance with this Act and upon request of the Director of
				the office established by this section provide documentation of such
				compliance.
								(f)An individual
				granted a scholarship or fellowship with funds provided under this Act shall
				through their respective school, university, or institution, advise the
				Director of the office established by this Act of progress towards completion
				of the course of studies and upon the awarding of the degree within 30 days
				after the award.
								(g)The regulations
				required by this section shall include a preference for veterans and service
				members who have received or will receive either the Afghanistan Campaign Medal
				or the Iraq Campaign Medal as authorized by Public Law 108–234, and Executive
				Order No. 13363.
								10.Coordination
								(a)Nothing in this
				Act shall be construed to impair or modify the legal relationship existing
				between any of the schools, universities, and institutions under whose
				direction a program is established with funds provided under this Act and the
				government of the State in which it is located. Nothing in this Act shall in
				any way be construed to authorize Federal control or direction of education at
				any school, university, or institution.
								(b)The programs
				authorized by this Act are intended to enhance the Nation’s petroleum, mining,
				and mineral engineering education programs and to enhance educational programs
				in petroleum and mining exploration and to increase the number of individuals
				enrolled in and completing these programs. To achieve this intent, the
				Secretary and the Committee pursuant to section 11 shall receive the continuing
				advice and cooperation of all agencies of the Federal Government concerned with
				the identification, exploration, and development of energy and mineral
				resources.
								(c)Nothing in this
				Act is intended to give or shall be construed as giving the Secretary any
				authority over mining and mineral resources research conducted by any agency of
				the Federal Government, or as repealing or diminishing existing authorities or
				responsibilities of any agency of the Federal Government to plan and conduct,
				contract for, or assist in research in its area of responsibility and concern
				with regard to mining and mineral resources.
								(d)The schools,
				universities, and institutions receiving funding under this Act shall make
				detailed reports to the Office of Petroleum and Mining Schools on projects
				completed, in progress, or planned with funds provided under this Act. All such
				reports shall be available to the public on not less than an annual basis
				through the Office of Petroleum and Mining Schools. All uses, products,
				processes, and other developments resulting from any research, demonstration,
				or experiment funded in whole or in part under this Act shall be made available
				promptly to the general public, subject to exception or limitation, if any, as
				the Secretary may find necessary in the interest of national security, and
				subject to the applicable Federal law governing patents.
								11.Committee on
				petroleum, mining, and Mineral Engineering and Energy and Mineral Resource
				Education
								(a)The Secretary
				shall appoint a Committee on Petroleum, Mining, and Mineral Engineering and
				Energy and Mineral Resource Education composed of—
									(1)the Assistant
				Secretary of the Interior responsible for land and minerals management and not
				more than 16 other persons who are knowledgeable in the fields of mining and
				mineral resources research, including 2 university administrators one of whom
				shall be from historic and existing petroleum and mining schools; a community,
				technical, or tribal college administrator; a career technical education
				educator; 6 representatives equally distributed from the petroleum, mining, and
				aggregate industries; a working miner; a working oilfield worker; a
				representative of the Interstate Oil and Gas Compact Commission; a
				representative from the Interstate Mining Compact Commission; a representative
				from the Western Governors Association; a representative of the State
				geologists, and a representative of a State mining and reclamation agency. In
				making these 16 appointments, the Secretary shall consult with interested
				groups.
									(2)The Assistant
				Secretary for Land and Minerals Management, in the capacity of the Chairman of
				the Committee, may have present during meetings of the Committee
				representatives of Federal agencies with responsibility for energy and minerals
				resources management, energy and mineral resource investigations, energy and
				mineral commodity information, international trade in energy and mineral
				commodities, mining safety regulation and mine safety research, and research
				into the development, production, and utilization of energy and mineral
				commodities. These representatives shall serve as technical advisors to the
				committee and shall have no voting responsibilities.
									(b)The Committee shall
				consult with, and make recommendations to, the Secretary on policy matters
				relating to carrying out this Act. The Secretary shall consult with and
				carefully consider recommendations of the Committee in such matters.
								(c)Committee members,
				other than officers or employees of Federal, State, or local governments, shall
				be, for each day (including traveltime) during which they are performing
				Committee business, paid at a rate fixed by the Secretary but not in excess of
				the daily equivalent of the maximum rate of pay for level IV of the Executive
				Schedule under section 5136 of title 5, United States Code, and shall be fully
				reimbursed for travel, subsistence, and related expenses.
								(d)The Committee
				shall be chaired by the Assistant Secretary of the Interior responsible for
				land and minerals management. There shall also be elected a Vice Chairman by
				the Committee from among the members referred to in this section. The Vice
				Chairman shall perform such duties as are determined to be appropriate by the
				committee, except that the Chairman of the Committee must personally preside at
				all meetings of the full Committee. The Committee may organize itself into such
				subcommittees as the Committee may deem appropriate.
								(e)Following
				completion of the report required by section 385 of the Energy Policy Act of
				2005, the Committee shall consider the recommendations of the report, ongoing
				efforts in the schools, universities, and institutions receiving funding under
				this Act, the Federal and State Governments, and the private sector, and shall
				formulate and recommend to the Secretary a national plan for a program
				utilizing the fiscal resources provided under this Act. The Committee shall
				submit such plan to the Secretary for approval. Upon approval, the plan shall
				guide the Secretary and the Committee in their actions under this Act.
								(f)Section 10 of the
				Federal Advisory Committee Act (5
				U.S.C. App. 2) shall not apply to the Committee.
								12.Career technical
				education
								(a)Up to 25 percent
				of the annual outlay of funds authorized by section 162(d) of the Deep Ocean
				Energy Resources Act of 2008 may be granted to schools or institutions
				including, but not limited to, colleges, universities, community colleges,
				tribal colleges and universities, technical institutes, secondary schools,
				other than those described in sections 3, 4, 5, and 6, and jointly sponsored
				apprenticeship and training programs that are authorized by Federal law.
								(b)The Secretary
				shall determine the eligibility of a school or institution to receive funding
				under this section using criteria that include—
									(1)the presence of a
				State-approved program in mining engineering technology, petroleum engineering
				technology, industrial engineering technology, or industrial technology
				that—
										(A)is focused on
				technology and its use in energy and mineral production and related
				maintenance, operational safety, or energy infrastructure protection and
				security;
										(B)prepares students
				for advanced or supervisory roles in the mining industry or the petroleum
				industry; and
										(C)grants either an
				associate’s degree or a baccalaureate degree in one of the subjects listed in
				subparagraph (A);
										(2)the presence of a
				program, including a secondary school vocational education program or career
				academy, that provides training for individuals entering the petroleum, coal
				mining, or mineral mining industries; or
									(3)the presence of a
				State-approved program of career technical education at a secondary school,
				offered cooperatively with a community college in one of the industrial sectors
				of—
										(A)agriculture,
				forestry, or fisheries;
										(B)utilities;
										(C)construction;
										(D)manufacturing;
				and
										(E)transportation and
				warehousing.
										(c)Schools or
				institutions receiving funds under this section must show evidence of an
				institutional commitment for the purposes of career technical education and
				provide evidence that the school or institution has received or will receive
				industry cooperation in the form of equipment, employee time, or donations of
				funds to support the activities that are within the scope of this
				section.
								(d)Schools or
				institutions receiving funds under this section must agree to maintain the
				programs for which the funding is sought for a period of 10 years beginning on
				the date the school or institution receives such funds, unless the Secretary
				finds that a shorter period of time is appropriate for the local labor market
				or is required by State authorities.
								(e)Schools or
				institutions receiving funds under this section may combine these funds with
				State funds, and other Federal funds where allowed by law, to carry out
				programs described in this section, however the use of the funds received under
				this section must be reported to the Secretary not less than annually.
								(f)The Secretary
				shall seek the advice of the Committee established pursuant to section 11 in
				determining the criteria used to carry out this section.
								13.Department of
				the Interior workforce enhancement
								(a)Physical Science,
				Engineering and Technology Scholarship Program
									(1)From the amount of
				funds available to carry out this section, the Secretary shall use 30 percent
				of that amount to provide financial assistance for education in physical
				sciences, engineering, and engineering or industrial technology and disciplines
				that, as determined by the Secretary, are critical to the functions of the
				Department of the Interior and are needed in the Department of the Interior
				workforce.
									(2)The Secretary of
				the Interior may award a scholarship in accordance with this section to a
				person who—
										(A)is a citizen of
				the United States;
										(B)is pursuing an
				undergraduate or advanced degree in a critical skill or discipline described in
				paragraph (1) at an institution of higher education; and
										(C)enters into a
				service agreement with the Secretary of the Interior as described in subsection
				(e).
										(3)The amount of the
				financial assistance provided under a scholarship awarded to a person under
				this subsection shall be the amount determined by the Secretary of the Interior
				as being necessary to pay all educational expenses incurred by that person,
				including tuition, fees, cost of books, laboratory expenses, and expenses of
				room and board. The expenses paid, however, shall be limited to those
				educational expenses normally incurred by students at the institution of higher
				education involved.
									(b)Scholarship
				Program for Students Attending Minority Serving Higher Education
				Institutions
									(1)From the amount of
				funds available to carry out this section, the Secretary shall use 35 percent
				of that amount to award scholarships in accordance with this section to persons
				who—
										(A)are enrolled in a
				Minority Serving Higher Education Institution;
										(B)are citizens or
				nationals of the United States;
										(C)are pursuing an
				undergraduate or advanced degree in agriculture, engineering, engineering or
				industrial technology, or physical sciences, or other discipline that is found
				by the Secretary to be critical to the functions of the Department of the
				Interior and are needed in the Department of the Interior workforce; and
										(D)enter into a
				service agreement with the Secretary of the Interior as described in subsection
				(e).
										(2)The amount of the
				financial assistance provided under a scholarship awarded to a person under
				this subsection shall be the amount determined by the Secretary of the Interior
				as being necessary to pay all educational expenses incurred by that person,
				including tuition, fees, cost of books, laboratory expenses, and expenses of
				room and board. The expenses paid, however, shall be limited to those
				educational expenses normally incurred by students at the institution of higher
				education involved.
									(c)Education
				Partnerships With Minority Serving Higher Education Institutions
									(1)The Secretary
				shall require the director of each Bureau and Office, to foster the
				participation of Minority Serving Higher Education Institutions in any
				regulatory activity, land management activity, science activity, engineering or
				industrial technology activity, or engineering activity carried out by the
				Department of the Interior.
									(2)From the amount of
				funds available to carry out this section, the Secretary shall use 35 percent
				of that amount to support activities at Minority Serving Higher Education
				Institutions by—
										(A)funding faculty
				and students in these institutions in collaborative research projects that are
				directly related to the Departmental or Bureau missions;
										(B)allowing equipment
				transfer to Minority Serving Higher Education Institutions as a part of a
				collaborative research program directly related to a Departmental or Bureau
				mission;
										(C)allowing faculty
				and students at these Minority Serving Higher Education Institutions to
				participate Departmental and Bureau training activities;
										(D)funding paid
				internships in Departmental and Bureau facilities for students at Minority
				Serving Higher Education Institutions; and
										(E)assigning
				Departmental and Bureau personnel to positions located at Minority Serving
				Higher Educational Institutions to serve as mentors to students interested in a
				science, technology or engineering disciplines related to the mission of the
				Department or the Bureaus.
										(d)Service Agreement
				for Recipients of Assistance
									(1)To receive
				financial assistance under subsection (a) or (b) of this section—
										(A)in the case of an
				employee of the Department of the Interior, the employee shall enter into a
				written agreement to continue in the employment of the department for the
				period of obligated service determined under paragraph (2); and
										(B)in the case of a
				person not an employee of the Department of the Interior, the person shall
				enter into a written agreement to accept and continue employment in the
				Department of the Interior for the period of obligated service determined under
				paragraph (2).
										(2)For the purposes
				of this section, the period of obligated service for a recipient of a
				scholarship under this section shall be the period determined by the Secretary
				of the Interior as being appropriate to obtain adequate service in exchange for
				the financial assistance provided under the scholarship. In no event may the
				period of service required of a recipient be less than the total period of
				pursuit of a degree that is covered by the scholarship. The period of obligated
				service is in addition to any other period for which the recipient is obligated
				to serve in the civil service of the United States.
									(3)An agreement
				entered into under this subsection by a person pursuing an academic degree
				shall include any terms and conditions that the Secretary of the Interior
				determines necessary to protect the interests of the United States or otherwise
				appropriate for carrying out this section.
									(e)Refund for
				Period of Unserved Obligated Service
									(1)A person who
				voluntarily terminates service before the end of the period of obligated
				service required under an agreement entered into under subsection (d) shall
				refund to the United States an amount determined by the Secretary of the
				Interior as being appropriate to obtain adequate service in exchange for
				financial assistance.
									(2)An obligation to
				reimburse the United States imposed under paragraph (1) is for all purposes a
				debt owed to the United States.
									(3)The Secretary of
				the Interior may waive, in whole or in part, a refund required under paragraph
				(1) if the Secretary determines that recovery would be against equity and good
				conscience or would be contrary to the best interests of the United
				States.
									(4)A discharge in
				bankruptcy under title 11, United States Code, that is entered less than five
				years after the termination of an agreement under this section does not
				discharge the person signing such agreement from a debt arising under such
				agreement or under this subsection.
									(f)Relationship to
				Other ProgramsThe Secretary of the Interior shall coordinate the
				provision of financial assistance under the authority of this section with the
				provision of financial assistance under the authorities provided in this Act in
				order to maximize the benefits derived by the Department of Interior from the
				exercise of all such authorities.
								(g)ReportNot
				later than September 1 of each year, the Secretary of the Interior shall submit
				to the Congress a report on the status of the assistance program carried out
				under this section. The report shall describe the programs within the
				Department designed to recruit and retain a workforce on a short-term basis and
				on a long-term basis.
								(h)DefinitionsAs
				used in this section:
									(1)The term
				Minority Serving Higher Education Institutions means a
				Hispanic-serving institution, historically Black college or university, Alaska
				Native-serving institution, tribal college or university, or insular area
				school.
									(2)The term
				Hispanic-serving institution has the meaning given the term in
				section 502(a) of the Higher Education Act of
				1965 (20 U.S.C. 1101a(a)).
									(3)The term
				historically Black college or university has the meaning given the
				term part B institution in section 322 of the
				Higher Education Act of 1965 (20
				U.S.C. 1061).
									(4)The term
				tribal college or university has the meaning given the term
				Tribal College or University in section 316(b)(3) of the
				Higher Education Act of 1965 (20
				U.S.C. 1059c).
									(5)The term
				institution of higher education has the meaning given such term in
				section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001).
									(6)The term
				Alaska Native-serving institution has the meaning given the term
				in section 317 of the Higher Education Act of
				1965 (20 U.S.C. 1059d).
									(7)The term
				insular area school means an academic institution or university in
				American Samoa, Guam, The Northern Mariana Islands, Puerto Rico, and the Virgin
				Islands, or any other territory or possession of the United States.
									(i)FundingTo
				implement this section, the Secretary shall use 3 percent of the annual outlay
				authorized by section 162(d) of the Deep Ocean Energy Resources Act of
				2008.
								.
					(b)Funding for
			 Energy Research
						(1)Using 20 percent
			 of the funds authorized by subsection (d), the Secretary of Energy, through the
			 energy supply research and development programs of the Department of Energy,
			 and in consultation with the Office of Science of the Department of Energy,
			 shall carry out a program to award grants to institutions of higher education
			 on the basis of competitive, merit-based review, for the purpose of conducting
			 research on advanced energy technologies with the potential to transform the
			 energy systems of the United States so as to—
							(A)reduce dependence
			 on foreign energy supplies;
							(B)reduce or
			 eliminate emissions of greenhouse gases;
							(C)reduce negative
			 environmental effects associated with energy production, storage, and use;
			 and
							(D)enhance the
			 competitiveness of United States energy technology exports.
							(2)Awards made under
			 this subsection may include funding for—
							(A)energy
			 efficiency;
							(B)renewable energy,
			 including solar, wind, and biofuels; and
							(C)nuclear, hydrogen,
			 and any other energy research that could accomplish the purpose set forth in
			 paragraph (1).
							(3)The Secretary of
			 Energy may require or authorize grantees under this subsection to partner with
			 industry, but only to the extent that such a requirement does not prevent
			 long-range, potentially pathbreaking research from being funded under this
			 subsection.
						(4)An institution of
			 higher education seeking funding under this subsection shall submit an
			 application at such time, in such manner, and containing such information as
			 the Secretary of Energy may require.
						(5)In this
			 subsection, the term institution of higher education has the
			 meaning given that term in section 101(a) of the
			 Higher Education Act of 1965.
						(c)Funding for Energy
			 Scholarships
						(1)Using 5 percent of
			 the funds authorized by subsection (d), the Secretary of Energy, through the
			 energy supply research and development programs of the Department of Energy,
			 and in consultation with the Office of Science of the Department of Energy,
			 shall carry out a program to award grants to institutions of higher education
			 on the basis of competitive, merit-based review, to grant graduate traineeships
			 to Ph.D. students who are citizens of the United States who will carry out
			 research on advanced energy technologies to accomplish the purpose set forth in
			 subsection (c)(1).
						(2)Awards made under
			 this subsection may include funding for—
							(A)energy
			 efficiency;
							(B)renewable energy,
			 including solar, wind, and biofuels; and
							(C)nuclear, hydrogen,
			 and any other energy research that would accomplish the purpose set forth in
			 subsection (c)(1) that is not eligible for funding under section 7 of the
			 Energy and Mineral Schools Reinvestment Act.
							(3)An institution of
			 higher education seeking funding under this subsection shall submit an
			 application at such time, in such manner, and containing such information as
			 the Secretary of Energy may require.
						(4)In this
			 subsection, the term institution of higher education has the
			 meaning given that term in section 101(a) of the
			 Higher Education Act of 1965.
						(d)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $150,000,000 for each of fiscal years 2009 through
			 2019.
					161.Onshore and
			 offshore mineral lease feesExcept as otherwise provided in this
			 subtitle, the Department of the Interior is prohibited from charging fees
			 applicable to actions on Federal onshore and offshore oil and gas, coal,
			 geothermal, and other mineral leases, including transportation of any
			 production from such leases, if such fees were not established in final
			 regulations prior to the date of issuance of the lease.
				162.OCS regional
			 headquartersThe headquarters
			 for the Gulf of Mexico Region shall permanently be located within the State of
			 Louisiana within 25 miles of the center of Jackson Square, New Orleans,
			 Louisiana. Further, not later than July 1, 2010, the Secretary of the Interior
			 shall establish the headquarters for the Atlantic OCS Region and the
			 headquarters for the Pacific OCS Region within a State bordering the Atlantic
			 OCS Region and a State bordering the Pacific OCS Region, respectively, from
			 among the States bordering those Regions, that petitions by no later than
			 January 1, 2010, for leasing, for oil and gas or natural gas, covering at least
			 40 percent of the area of its Adjacent Zone within 100 miles of the coastline.
			 Such Atlantic and Pacific OCS Regions headquarters shall be located within 25
			 miles of the coastline and each MMS OCS regional headquarters shall be the
			 permanent duty station for all Minerals Management Service personnel that on a
			 daily basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
				163.National Geo
			 Fund Act of 2008
					(a)Short
			 TitleThis section may be cited as the National Geo Fund
			 Act of 2008.
					(b)PurposesThe
			 purpose of this section is to provide for the management of geologic programs,
			 geologic mapping, geophysical and other seismic studies, seismic monitoring
			 programs, and the preservation and use of geologic and geophysical data,
			 geothermal and geopressure energy resource management, unconventional energy
			 resources management, and renewable energy management associated with ocean
			 wave, current, and thermal resources.
					(c)State
			 DefinedIn this section the term State means the
			 agency of a State designated by its Governor or State law to perform the
			 functions and activities described in subsection (b).
					(d)Strategic
			 Unconventional Resources
						(1)ProgramThe
			 Secretary of the Interior shall establish a program for production of fuels
			 from strategic unconventional resources, and production of oil and gas
			 resources using CO2 enhanced recovery. The program shall
			 focus initially on activities and domestic resources most likely to result in
			 significant production in the near future, and shall include work necessary to
			 improve extraction techniques, including surface and in situ operations. The
			 program shall include characterization and assessment of potential resources, a
			 sampling program, appropriate laboratory and other analyses and testing, and
			 assessment of methods for exploration and development of these strategic
			 unconventional resources.
						(2)Pilot
			 projectsThe program created in paragraph (1) shall include, but
			 not be limited to, pilot projects on (A) the Maverick Basin heavy oil and tar
			 sands formations of Texas, including the San Miguel deposits, (B) the Greater
			 Green River Basin heavy oil, shale, tar sands, and coal deposits of Colorado,
			 Utah, and Wyoming, (C) the shale, tar sands, heavy oil, and coal deposits in
			 the Alabama-Mississippi-Tennessee region, (D) the shale, tar sands, heavy oil,
			 and coal deposits in the Ohio River valley, and (E) strategic unconventional
			 resources in California. The Secretary shall identify and report to Congress on
			 feasible incentives to foster recovery of unconventional fuels by private
			 industry within the United States. Such incentives may include, but are not
			 limited to, long-term contracts for the purchase of unconventional fuels for
			 defense purposes, Federal grants and loan guarantees for necessary capital
			 expenditures, and favorable terms for the leasing of Government lands
			 containing unconventional resources.
						(3)DefinitionsIn
			 this subsection:
							(A)Strategic
			 unconventional resourcesThe term strategic unconventional
			 resources means hydrocarbon resources, including heavy oil, shale, tar
			 sands, and coal deposits, from which liquid fuels may be produced.
							(B)In situ
			 extraction methodsThe term in situ extraction
			 methods means recovery techniques that are applied to the resources
			 while they are still in the ground, and are in commercial use or advanced
			 stages of development. Such techniques include, but are not limited to, steam
			 flooding, steam-assisted gravity drainage (including combination with electric
			 power generation where appropriate), cyclic steam stimulation, air injection,
			 and chemical treatment.
							(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection for each of fiscal years 2009 through 2016 not less than
			 $35,000,000. Each pilot project shall be allocated not less than $4,000,000 per
			 year in each of fiscal years 2009 through 2016.
						(e)Support of
			 Geothermal and Geopressure Oil and Gas Energy Production
						(1)In
			 generalThe Secretary of the Interior shall carry out a grant
			 program in support of geothermal and geopressure oil and gas energy production.
			 The program shall include grants for a total of not less than three assessments
			 of the use of innovative geothermal techniques such as organic rankine cycle
			 systems at marginal, unproductive, and productive oil and gas wells, and not
			 less than one assessment of the use of innovative geopressure techniques. The
			 Secretary shall, to the extent practicable and in the public interest, make
			 awards that—
							(A)include not less
			 than five oil or gas well sites per project award;
							(B)use a range of oil
			 or gas well hot water source temperatures from 150 degrees Fahrenheit to 300
			 degrees Fahrenheit;
							(C)use existing or
			 new oil or gas wells;
							(D)cover a range of
			 sizes from 175 kilowatts to one megawatt;
							(E)are located at a
			 range of sites including tribal lands, Federal lease, State, or privately owned
			 sites;
							(F)can be replicated
			 at a wide range of sites;
							(G)facilitate
			 identification of optimum techniques among competing alternatives;
							(H)include business
			 commercialization plans that have the potential for production of equipment at
			 high volumes and operation and support at a large number of sites; and
							(I)satisfy other
			 criteria that the Secretary determines are necessary to carry out the
			 program.
							The
			 Secretary shall give preference to assessments that address multiple elements
			 contained in subparagraphs (A) through (I).(2)Grant
			 awards
							(A)In
			 generalEach grant award for assessment of innovative geothermal
			 or geopressure technology such as organic rankine cycle systems at oil and gas
			 wells made by the Secretary under this section shall include—
								(i)necessary and
			 appropriate site engineering study;
								(ii)detailed economic
			 assessment of site specific conditions;
								(iii)appropriate
			 feasibility studies to determine ability for replication;
								(iv)design or
			 adaptation of existing technology for site specific circumstances or
			 conditions;
								(v)installation of
			 equipment, service, and support; and
								(vi)monitoring for a
			 minimum of one year after commissioning date.
								(3)Competitive
			 grant selectionNot less than 180 days after the date of the
			 enactment of this Act, the Secretary shall conduct a national solicitation for
			 applications for grants under the program. Grant recipients shall be selected
			 on a competitive basis based on criteria in subsection (b).
						(4)Federal
			 shareThe Federal share of costs of grants under this subsection
			 shall be provided from funds made available to carry out this section. The
			 Federal share of the cost of a project carried out with such a grant shall not
			 exceed 50 percent of such cost.
						(5)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection for each of fiscal years 2007 through 2011 not less than
			 $5,000,000. No funds authorized under this section may be used for the purposes
			 of drilling new wells.
						(6)AmendmentSection
			 4 of the Geothermal Steam Act of 1970 (30 U.S.C. 1003) is amended by adding at
			 the end the following:
							
								(h)Geothermal
				Resources Co-Produced With the MineralsAny person who holds a
				lease or who operates a cooperative or unit plan under the Mineral Leasing Act,
				in the absence of an existing lease for geothermal resources under this Act,
				shall upon notice to the Secretary have the right to utilize any geothermal
				resources co-produced with the minerals for which the lease was issued during
				the operation of that lease or cooperative or unit plan, for the generating of
				electricity to operate the lease. Any electricity that is produced in excess of
				that which is required to operate the lease and that is sold for purposes
				outside of the boundary of the lease shall be subject to the requirements of
				section
				5.
								.
						(f)Liquid Fuels
			 Grant Program
						(1)ProgramThe
			 Secretary of the Interior shall establish a grant program for facilities for
			 coal-to-liquids, petroleum coke-to-liquids, oil shale, tar sands, heavy oil,
			 and Alaska natural gas-to-liquids and to assess the production of low-rank coal
			 water fuel (in this subsection referred to as LRCWF).
						(2)LRCWFThe
			 LRCWF grant project location shall use lignite coal and shall be allocated
			 $15,000,000.
						(3)DefinitionsIn
			 this subsection:
							(A)Coal-to-liquids
			 front-end engineering and designThe terms coal-to-liquids
			 front-end engineering and design and FEED mean those
			 expenditures necessary to engineer, design, and obtain permits for a facility
			 for a particular geographic location which will utilize a process or technique
			 to produce liquid fuels from coal resources.
							(B)Low-rank coal
			 water fuelIn this subsection the term low-rank coal water
			 fuel means a liquid fuel produced from hydrothermal treatment of
			 lignite and sub-bituminous coals.
							(4)Grant
			 provisionsAll grants shall require a 50 percent non-Federal cost
			 share. The first 4 FEED grant recipients who receive full project construction
			 financing commitments, based on earliest calendar date, shall not be required
			 to repay any of their grants. The next 4 FEED grant recipients who receive such
			 commitments shall be required to repay 25 percent of the grant. The next 4 FEED
			 grant recipients who receive such commitments shall be required to repay 50
			 percent of the grant, and the remaining FEED grant recipients shall be required
			 to repay 75 percent of the grant. Any required repayment shall be paid as part
			 of the closing process for any construction financing relating to the grant. No
			 repayment shall require the payment of interest if repaid within 5 years of the
			 issuance of the grant. FEED grants shall be limited to a maximum of $500,000
			 per 1,000 barrels per day of liquid fuels production capacity.
						(5)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000 for each of fiscal years 2009 through
			 2016.
						(g)Renewable Energy
			 From Ocean Wave, Current, and Thermal Resources
						(1)ProgramThe
			 Secretary of the Interior shall establish a grant program for the production of
			 renewable energy from ocean waves, tides, currents, and thermal
			 resources.
						(2)Grant
			 provisionsAll grants under this subsection shall require a 50
			 percent non-Federal cost share.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection funds for each of fiscal years 2009 through 2016 in the
			 amount of not less than $20,000,000 each year, and thereafter in such amounts
			 as the Secretary may find appropriate.
						(h)Amendment to the
			 Surface Mining Control and Reclamation Act of 1977Section 507 of
			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1267) is
			 amended by adding at the end the following:
						
							(i)Any person who
				provides the regulatory authority with a map under subsection (b)(13) or
				(b)(14) shall not be liable to any other person in any way for the accuracy or
				completeness of any such map which was not prepared and certified by or on
				behalf of such
				person.
							.
					(i)Amendment to the
			 energy policy act of 2005Section 357 of the Energy Policy Act of
			 2005 (42 U.S.C. 15912) is amended by redesignating subsection (b) as subsection
			 (c), and inserting the following new subsection:
						
							(b)There is authorized
				to be appropriated for the Secretary to contract for use of the 3–D seismic
				technology referenced in (a)(2) the amount of $50,000,000 for each of fiscal
				years 2009 through
				2016.
							.
					164.Leases for
			 areas located within 100 miles of California or Florida
					(a)Authorization To
			 Cancel and Exchange Certain Existing Oil and Gas Leases; Prohibition on
			 Submittal of Exploration Plans for Certain Leases Prior to June 30,
			 2012
						(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
						(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.). Further, such actions conducted in
			 accordance with this section are deemed to be in compliance all provisions of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
						(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
						(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
						(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
						(b)Further Lease
			 Cancellation and Exchange Provisions
						(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
						(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
						(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
						(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
						(c)Area Partially
			 Within 100 Miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida n
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
					(d)Existing Oil and
			 Gas Lease DefinedIn this section the term existing oil and
			 gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
					165.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
				166.Oil shale and
			 tar sands amendments
					(a)Repeal of
			 Requirement To Establish PaymentsSection 369(o) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is
			 repealed.
					(b)Treatment of
			 RevenuesSection 21 of the Mineral
			 Leasing Act (30 U.S.C. 241) is amended by adding at the end the
			 following:
						
							(e)Revenues
								(1)In
				generalNotwithstanding the provisions of section 35, all
				revenues received from and under an oil shale or tar sands lease shall be
				disposed of as provided in this subsection.
								(2)Royalty rates
				for commercial leases
									(A)Royalty
				ratesThe Secretary shall model the royalty schedule for oil
				shale and tar sands leases based on the royalty program currently in effect for
				the production of synthetic crude oil from oil sands in the Province of
				Alberta, Canada.
									(B)ReductionThe
				Secretary shall reduce any royalty otherwise required to be paid under
				subparagraph (A) under any oil shale or tar sands lease on a sliding scale
				based upon market price, with a 10 percent reduction if the average futures
				price of NYMEX Light Sweet Crude, or a similar index, drops, for the previous
				quarter year, below $50 (in January 1, 2006, dollars), and an 80 percent
				reduction if the average price drops below $30 (in January 1, 2006, dollars)
				for the quarter previous to the one in which the production is sold.
									(3)Disposition of
				revenues
									(A)DepositThe
				Secretary shall deposit into a separate account in the Treasury all revenues
				derived from any oil shale or tar sands lease.
									(B)Allocations to
				states and local political subdivisionsThe Secretary shall
				allocate 50 percent of the revenues deposited into the account established
				under subparagraph (A) to the State within the boundaries of which the leased
				lands are located, with a portion of that to be paid directly by the Secretary
				to the State’s local political subdivisions as provided in this
				paragraph.
									(C)Transmission of
				allocations
										(i)In
				generalNot later than the last business day of the month after
				the month in which the revenues were received, the Secretary shall
				transmit—
											(I)to each State
				two-thirds of such State’s allocations under subparagraph (B), and in
				accordance with clauses (ii) and (iii) to certain county-equivalent and
				municipal political subdivisions of such State a total of one-third of such
				State’s allocations under subparagraph (B), together with all accrued interest
				thereon; and
											(II)the remaining
				balance of such revenues deposited into the account that are not allocated
				under subparagraph (B), together with interest thereon, shall be transmitted to
				the miscellaneous receipts account of the Treasury, except that until a lease
				has been in production for 20 years 50 percent of such remaining balance
				derived from a lease shall be paid in accordance with subclause (I).
											(ii)Allocations to
				certain county-equivalent political subdivisionsThe Secretary
				shall under clause (i)(I) make equitable allocations of the revenues to
				county-equivalent political subdivisions that the Secretary determines are
				closely associated with the leasing and production of oil shale and tar sands,
				under a formula that the Secretary shall determine by regulation.
										(iii)Allocations to
				municipal political subdivisionsThe initial allocation to each
				county-equivalent political subdivision under clause (ii) shall be further
				allocated to the county-equivalent political subdivision and any municipal
				political subdivisions located partially or wholly within the boundaries of the
				county-equivalent political subdivision on an equitable basis under a formula
				that the Secretary shall determine by regulation.
										(D)Investment of
				depositsThe deposits in the Treasury account established under
				this section shall be invested by the Secretary of the Treasury in securities
				backed by the full faith and credit of the United States having maturities
				suitable to the needs of the account and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
									(E)Use of
				fundsA recipient of funds under this subsection may use the
				funds for any lawful purpose as determined by State law. Funds allocated under
				this subsection to States and local political subdivisions may be used as
				matching funds for other Federal programs without limitation. Funds allocated
				to local political subdivisions under this subsection may not be used in
				calculation of payments to such local political subdivisions under programs for
				payments in lieu of taxes or other similar programs.
									(F)No accounting
				requiredNo recipient of funds under this subsection shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law.
									(4)DefinitionsIn
				this subsection:
									(A)County-equivalent
				political subdivisionThe term county-equivalent political
				subdivision means a political jurisdiction immediately below the level
				of State government, including a county, parish, borough in Alaska, independent
				municipality not part of a county, parish, or borough in Alaska, or other
				equivalent subdivision of a State.
									(B)Municipal
				political subdivisionThe term municipal political
				subdivision means a municipality located within and part of a county,
				parish, borough in Alaska, or other equivalent subdivision of a
				State.
									.
					167.Availability of
			 OCS receipts to provide payments under Secure Rural Schools and Community
			 Self-Determination Act of 2000Section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended by inserting after subsection (i), as
			 added by section 147 of this Act, the following new subsection:
					
						(j)Conditional
				Availability of Funds for Payments Under Secure Rural Schools and Community
				Self-Determination Act of 2000
							(1)Availability of
				fundsSubject to paragraph (2), but notwithstanding any other
				provision of this section, $50,000,000 of OCS Receipts shall be available to
				the Secretary of the Treasury for each of fiscal years 2009 through 2010 to
				make payments under sections 102 and 103 of the Secure Rural Schools and
				Community Self-Determination Act of 2000 (Public Law 106–393; 16 U.S.C. 500
				note). The Secretary of the Treasury shall use the funds made available by this
				subsection to make such payments in lieu of using funds in the Treasury not
				otherwise appropriated, as otherwise authorized by sections 102(b)(3) and
				103(b)(2) of such Act.
							(2)Condition on
				availabilityOCS Receipts shall be available under paragraph (1)
				for a fiscal year only if—
								(A)title I of the
				Secure Rural Schools and Community Self-Determination Act of 2000 has been
				reauthorized through at least that fiscal year; and
								(B)the authority to
				initiate projects under titles II and III of such Act has been extended through
				at least that fiscal
				year.
								.
				168.Sense of the
			 Congress to buy and build American
					(a)Buy and Build
			 AmericanIt is the intention of the Congress that this subtitle,
			 among other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of affordable energy from the
			 Outer Continental Shelf. Moreover, the Congress intends to monitor the
			 deployment of personnel and material in the Outer Continental Shelf to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this subtitle by good jobs and careers,
			 as well as the establishment of important industrial facilities to support
			 expanded access to American resources.
					(b)Safeguard for
			 Extraordinary AbilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 144(a)(1) of this Act, except insofar as
			 such laws would otherwise apply to individuals who have extraordinary ability
			 in the sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
					DNuclear
				181.Incentives for
			 innovative technologies
					(a)Definition of
			 project costSection 1701(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16511(1)) is amended by inserting a new paragraph (4) and renumbering
			 the paragraphs accordingly:
						
							(4)Project
				costThe term project cost means all costs
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, start-up, shakedown and financing of
				the facility, including but not limited to reasonable escalation and
				contingencies, the cost of and fees for the guarantee, reasonably required
				reserve funds, initial working capital and interest during
				construction.
							.
					(b)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended by striking subsections (b) and (c) and inserting the
			 following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo guarantee shall be made unless—
									(A)an appropriation
				for the cost has been made; or
									(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury; or
									(C)a combination of
				subparagraphs (A) and (B) has been made, that when combined is sufficient to
				cover the cost of the obligation.
									(2)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan guarantee made in accordance
				with paragraph
				(1)(B).
								.
					(c)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
						
							(c)Amount
								(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				100 percent of the obligation for a facility that is the subject of the
				guarantee, or a lesser amount if requested by the borrower.
								(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
								.
					(d)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
						
							(2)AvailabilityFees
				collected under this subsection shall—
								(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
								(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
								.
					182.Authorization
			 for Nuclear Power 2010 ProgramSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16014) is amended by striking paragraphs (1) and (2) and
			 inserting the following:
					
						(1)In
				generalThe Secretary shall carry out a Nuclear Power 2010
				Program to position the nation to start construction of new nuclear power
				plants by 2010 or as close to 2010 as achievable.
						(2)Scope of
				programThe Nuclear Power 2010 Program shall be cost-shared with
				the private sector and shall support the following objectives:
							(A)Demonstrating the
				licensing process for new nuclear power plants, including the Nuclear
				Regulatory Commission process for obtaining early site permits (ESPs), combined
				construction/operating licenses (COLs), and design certifications.
							(B)Conducting
				first-of-a-kind design and engineering work on at least two advanced nuclear
				reactor designs sufficient to bring those designs to a state of design
				completion sufficient to allow development of firm cost estimates.
							(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the Nuclear Power 2010 Program:
							(A)$182,800,000 for
				fiscal year 2008.
							(B)$159,600,000 for
				fiscal year 2009.
							(C)$135,600,000 for
				fiscal year 2010.
							(D)$46,900,000 for
				fiscal year 2011.
							(E)$2,200,000 for
				fiscal year
				2012.
							.
				183.Domestic
			 manufacturing base for nuclear components and equipment
					(a)Establishment of
			 interagency working group
						(1)PurposesThe purposes of this subsection are—
							(A)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
							(B)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
							(C)to facilitate the
			 export of United States nuclear energy products and services;
							(D)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
							(E)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
							(F)to integrate the
			 objectives in subparagraphs (A) through (E) in a manner consistent with the
			 interests of the United States, into the foreign policy of the United States;
			 and
							(G)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
							(2)Establishment
							(A)There shall be
			 established an interagency working group that, in consultation with
			 representative industry organizations and manufacturers of nuclear energy
			 products, shall make recommendations to coordinate the actions and programs of
			 the Federal Government in order to promote increasing domestic manufacturing
			 capacity and export of domestic nuclear energy products and services.
							(B)The Interagency
			 Working Group shall be composed of—
								(i)the
			 Secretary of Energy, or the Secretary’s designee, who shall chair the
			 interagency working group and shall provide staff for carrying out the
			 functions of the interagency working group;
								(ii)representatives
			 of—
									(I)the
			 Department of Energy;
									(II)the Department of
			 Commerce;
									(III)the Department of
			 Defense;
									(IV)the Department of
			 the Treasury;
									(V)the Department of
			 State;
									(VI)the Environmental
			 Protection Agency;
									(VII)the United
			 States Agency for International Development;
									(VIII)the
			 Export-Import Bank of the United States;
									(IX)the Trade and
			 Development Agency;
									(X)the Small Business
			 Administration;
									(XI)the Office of the
			 United States Trade Representative; and
									(XII)other Federal
			 agencies, as determined by the President.
									(C)The heads of
			 appropriate agencies shall detail such personnel and furnish such services to
			 the interagency group, with or without reimbursement, as may be necessary to
			 carry out the group’s functions.
							(3)Duties of the
			 interagency working group
							(A)Not later than 6
			 months after the date of enactment of this Act, the interagency working group
			 established under paragraph (2)(A) shall identify the actions necessary to
			 promote the safe development and application in foreign countries of nuclear
			 energy products and services in order to—
								(i)increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
								(ii)improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
								(iii)enhance the safe
			 treatment, handling, storage, and disposal of used nuclear fuel.
								(B)Not later than 6
			 months after the date of enactment of this Act, the interagency working group
			 shall identify mechanisms (including tax stimulus for investment, loans and
			 loan guarantees, and grants) necessary for United States companies to increase
			 their capacity to produce or provide nuclear energy products and services, and
			 to increase their exports of nuclear energy products and services. The
			 interagency working group shall identify administrative or legislative
			 initiatives necessary to—
								(i)encourage United
			 States companies to increase their manufacturing capacity for nuclear energy
			 products;
								(ii)provide technical
			 and financial assistance and support to small and mid-sized businesses to
			 establish quality assurance programs in accordance with domestic and
			 international nuclear quality assurance code requirements;
								(iii)encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
								(iv)provide technical
			 assistance and financial incentives to small and mid-sized businesses to
			 develop the workforce necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements.
								(C)Not later than 9
			 months after the date of enactment of this Act, the interagency working group
			 shall provide a report to Congress on its findings under subparagraphs (A) and
			 (B), including recommendations for new legislative authority where
			 necessary.
							(4)Trade
			 assistanceThe interagency working group shall encourage the
			 member agencies of the interagency working group to—
							(A)provide technical
			 training and education for international development personnel and local users
			 in their own country;
							(B)provide financial
			 and technical assistance to nonprofit institutions that support the marketing
			 and export efforts of domestic companies that provide nuclear energy products
			 and services;
							(C)develop nuclear
			 energy projects in foreign countries;
							(D)provide technical
			 assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
							(E)support, through
			 financial incentives, private sector efforts to commercialize and export
			 nuclear energy products and services in accordance with the subsidy codes of
			 the World Trade Organization; and
							(F)augment budgets
			 for trade and development programs in order to support pre-feasibility or
			 feasibility studies for projects that utilize nuclear energy products and
			 services.
							(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for purposes of carrying out this subtitle $20,000,000 for
			 fiscal years 2008 and 2009.
						(b)Credit for
			 qualifying nuclear power manufacturingSubpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 48B the following new section:
						
							48C.Qualifying
				nuclear power manufacturing credit
								(a)In
				generalFor purposes of
				section 46, the qualifying nuclear power manufacturing credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
								(b)Qualified
				investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
										(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment,
										(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
											(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
										(D)which is placed in
				service on or before December 31, 2015.
										(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
									(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
									(c)DefinitionsFor
				purposes of this section—
									(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				construction or operation of a nuclear power plant.
									(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the construction or operation of a nuclear power plant.
									(3)ProjectThe
				term project includes any building constructed to house
				qualifying nuclear power manufacturing
				equipment.
									.
					(c)Conforming
			 amendments
						(1)Additional
			 investment creditSection 46 of such Code is amended—
							(A)by striking
			 and at the end of paragraph (3);
							(B)by striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
							(C)by inserting after
			 paragraph (4) the following new paragraph:
								
									(5)the qualifying
				nuclear power manufacturing
				credit.
									.
							(2)Application of
			 section 49Subparagraph (C) of section 49(a)(1) of such Code is
			 amended by—
							(A)by striking
			 and at the end of clause (iii);
							(B)by striking the
			 period at the end of clause (iv) and inserting , and; and
							(C)by inserting after
			 clause (iv) the following new clause:
								
									(v)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48C.
									.
							(3)Table of
			 sectionsThe table of sections preceding section 46 of such Code
			 is amended by inserting after the item for section 48B the following new
			 line:
							
								
									Sec. 48C. Qualifying nuclear power
				manufacturing
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to property (1) the construction, reconstruction, or
			 erection of which of began after the date of enactment, or (2) which was
			 acquired by the taxpayer on or after the date of enactment and not pursuant to
			 a binding contract which was in effect on the day prior to the date of
			 enactment.
					184.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
					(1)by redesignating
			 subsection (d) as subsection (e); and
					(2)by inserting after
			 subsection (c) the following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
								(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
								(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretaries of Education
				and Energy $20,000,000 for each of fiscal years 2008 through 2012 for use in
				implementing a program to provide workforce training to meet the high demand
				for workers skilled in the nuclear utility and nuclear energy products and
				services
				industries.
								.
					185.National
			 Nuclear Energy Council
					(a)In
			 general
						(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (hereinafter the
			 Council).
						(2)The National
			 Nuclear Energy Council shall be subject to the requirements of the Federal
			 Advisory Committee Act (5 U.S.C. Appendix 2).
						(b)PurposeThe
			 National Nuclear Energy Council shall—
						(1)serve in an
			 advisory capacity to the Secretary of Energy regarding nuclear energy on
			 matters submitted to the Council by the Secretary of Energy; and
						(2)advise, inform,
			 and make recommendations to the Secretary of Energy, and represent the views of
			 the nuclear energy industry with respect to any matter relating to nuclear
			 energy.
						(c)Membership and
			 organization
						(1)The members of the
			 Council shall be appointed by the Secretary of Energy.
						(2)The Council may
			 establish such study and administrative committees as it may deem appropriate.
			 Study committees shall only assist the Council in preparing its advice,
			 information, or recommendations to the Secretary of Energy. Administrative
			 committees shall be formed solely for the purpose of assisting the Council or
			 its Chairman in the management of the internal affairs of the Council.
						(3)The officers of
			 the Council shall consist of a Chairman, a Vice Chairman, and such other
			 officers as may be approved by the Council. The Chairman and Vice Chairman must
			 be members of the Council and shall receive no compensation for service as
			 officers of the Council.
						(4)The Secretary of
			 Energy shall be Cochairman of the Council. If the Secretary of Energy
			 designates a full-time, salaried official of the Department of Energy as his
			 alternate, such alternate may exercise any duties of the Secretary of Energy
			 and may perform any function on the Council otherwise reserved for the
			 Secretary of Energy.
						(5)The Chairman and
			 the Vice Chairman shall be elected by the Council at its organizational meeting
			 to serve until their successors are elected at the next organizational meeting
			 of the Council.
						(d)Meetings
						(1)Regular meetings
			 of the Council shall be held at least twice each year at times determined by
			 the Chairman and approved by the Government Cochairman.
						(2)No meeting of the
			 Council shall be held unless the Government Cochairman approves the agenda
			 thereof, approves the calling thereof, and is present thereat.
						(3)The time and place
			 of all Council meetings shall be given general publicity and such meetings
			 shall be open to the public.
						(e)Studies by the
			 council
						(1)The Council may
			 establish study committees to prepare reports for the consideration of the
			 Council pursuant to requests from the Secretary of Energy for advice,
			 information, and recommendations.
						(2)The Secretary of
			 Energy or a full-time employee of the Department of Energy designated by the
			 Secretary shall be the Cochairman of each study committee.
						(3)The members of
			 study committees shall be selected from the Council membership on the basis of
			 their training, experience, and general qualifications to deal with the matters
			 assigned.
						186.Nuclear waste
			 management
					(a)High level waste
			 authority
						(1)EstablishmentNot later than the earlier of—
							(A)90 days after the
			 submittal of a license application for a repository at Yucca Mountain;
			 or
							(B)1 year after the
			 date of enactment of this Act,
							the
			 President shall establish a High Level Waste Authority (in this section
			 referred to as the Authority).(2)DutiesThe
			 Authority—
							(A)shall assume the
			 responsibilities of the Secretary of Energy with respect to contracts entered
			 into under section 302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10222(a));
							(B)shall consider, as
			 appropriate, all reasonable used fuel options in addition to direct disposal,
			 including recycling, interim storage, and alternate geologic repository sites
			 outside the State of Nevada;
							(C)may enter into
			 contracts with civilian nuclear power reactor owners and operators for used
			 fuel management, including recycling, fuel fabrication, and sale or disposition
			 of materials derived from recycling; and
							(D)may negotiate with
			 willing host communities or States for supporting facilities and
			 activities.
							(3)MembershipThe
			 Authority shall consist of 7 members, to be appointed by the President, with
			 the advice and consent of the Senate, from among individuals who—
							(A)are United States
			 citizens;
							(B)have experience in
			 nuclear industry corporate management; and
							(C)have large
			 corporation management expertise.
							(4)Terms
							(A)In
			 generalExcept as provided in
			 subparagraph (B), members of the Authority shall serve for terms of 5 years,
			 and may serve for not more than 2 terms.
							(B)Initial
			 termsOf the individuals appointed initially to the
			 Authority—
								(i)2
			 shall be appointed for an initial term of 5 years;
								(ii)2
			 shall be appointed for an initial term of 4 years;
								(iii)2
			 shall be appointed for an initial term of 3 years; and
								(iv)1
			 shall be appointed for an initial term of 2 years.
								(C)VacanciesThe
			 President, with the advice and consent of the Senate, shall appoint individuals
			 to fill vacancies on the Authority, in the same manner as the original
			 appointment was made, to serve for the remainder of the term vacated.
							(5)Travel expenses
			 and per diemMembers of the Authority shall be reimbursed by the
			 Authority for travel expenses incurred as part of their service on the
			 Authority, including per diem in lieu of subsistence in accordance with
			 subchapter I of chapter 57 of title 5, United States Code, for each day on
			 which they are engaged in the business of the Authority.
						(6)Report to
			 CongressNot later than 1 year after the Authority is established
			 under paragraph (1), and annually thereafter, the Authority shall transmit to
			 the Congress a report on its activities.
						(b)Recycling
			 regulationsNot later than 1 year after the date of enactment of
			 this Act, the Nuclear Regulatory Commission, in collaboration with the
			 Secretary of Energy, shall issue regulations for licensing facilities for the
			 recovery and use of plutonium from used fuel recycling that provide appropriate
			 protections for the common defense and security.
					(c)FundingThe
			 Authority’s activities shall be funded through—
						(1)the Nuclear Waste Fund established under
			 section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10222(c));
						(2)appropriations
			 authorized under subsection (e); and
						(3)any contributions
			 provided by State or local governments or from the private sector.
						(d)Research and
			 developmentNothing in this section shall be construed to reduce
			 the responsibility of the Secretary of Energy to conduct research and
			 development on advanced nuclear fuel cycles and separation technologies.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section such sums as may be
			 necessary.
					IIIncrease Our
			 Utilization Efficiency
			ACoal to
			 Liquids
				201.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary of Energy, in coordination
			 with the head of any affected agency, shall promulgate such regulations as the
			 Secretary determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
				202.Authorization
			 to conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, test, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
				203.Coal-to-liquid
			 long-term fuel procurement and Department of Defense developmentSection 2922a of title 10, United States
			 Code is amended—
					(1)in subsection
			 (b)—
						(A)by inserting
			 (1) before The Secretary; and
						(B)by adding at the
			 end the following:
							
								(2)(A)The Secretary of Defense may enter into
				contracts or other agreements with private companies or other entities to
				develop and operate coal-to-liquid manufacturing facilities on or near military
				installations.
									(B)In entering into contracts and other
				agreements under subparagraph (A), the Secretary shall consider land
				availability, testing opportunities, and proximity to raw
				materials.
									; and
				
						(2)in subsection
			 (d)—
						(A)by striking
			 Subject to applicable provisions of law, any and inserting
			 Any;
						(B)by inserting after
			 covered fuel the following: or coal-to-liquid
			 fuel; and
						(C)by striking
			 1 or more years and inserting up to 25
			 years.
						BEnergy tax
			 provisions
				211.Short title;
			 amendment of 1986 Code
					(a)Short
			 titleThis subtitle may be cited as the Renewable Energy and Energy Conservation Tax Act of
			 2008.
					(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this subtitle an amendment or repeal is expressed in terms of an amendment to,
			 or repeal of, a section or other provision, the reference shall be considered
			 to be made to a section or other provision of the Internal Revenue Code of
			 1986.
					1Production
			 incentives
					221.Extension and
			 modification of renewable energy credit
						(a)Extension of
			 creditEach of the following
			 provisions of section 45(d) (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2012:
							(1)Paragraph
			 (1).
							(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
							(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
							(4)Paragraph
			 (4).
							(5)Paragraph
			 (5).
							(6)Paragraph
			 (6).
							(7)Paragraph
			 (7).
							(8)Subparagraphs (A)
			 and (B) of paragraph (9).
							(b)Modification of
			 Credit Phaseout
							(1)Repeal of
			 phaseoutSubsection (b) of section 45 is amended—
								(A)by striking
			 paragraph (1), and
								(B)by striking
			 the 8 cent amount in paragraph (1), in paragraph (2)
			 thereof.
								(2)Limitation based
			 on investment in facilitySubsection (b) of section 45 is amended
			 by inserting before paragraph (2) the following new paragraph:
								
									(1)Limitation based
				on investment in facility
										(A)In
				generalIn the case of any qualified facility originally placed
				in service after December 31, 2009, the amount of the credit determined under
				subsection (a) for any taxable year with respect to electricity produced at
				such facility shall not exceed the product of—
											(i)the applicable
				percentage with respect to such facility, multiplied by
											(ii)the eligible
				basis of such facility.
											(B)Carryforward of
				unused limitation and excess credit
											(i)Unused
				limitationIf the limitation imposed under subparagraph (A) with
				respect to any facility for any taxable year exceeds the prelimitation credit
				for such facility for such taxable year, the limitation imposed under
				subparagraph (A) with respect to such facility for the succeeding taxable year
				shall be increased by the amount of such excess.
											(ii)Excess
				creditIf the prelimitation credit with respect to any facility
				for any taxable year exceeds the limitation imposed under subparagraph (A) with
				respect to such facility for such taxable year, the credit determined under
				subsection (a) with respect to such facility for the succeeding taxable year
				(determined before the application of subparagraph (A) for such succeeding
				taxable year) shall be increased by the amount of such excess. With respect to
				any facility, no amount may be carried forward under this clause to any taxable
				year beginning after the 10-year period described in subsection (a)(2)(A)(ii)
				with respect to such facility.
											(iii)Prelimitation
				creditThe term prelimitation credit with respect
				to any facility for a taxable year means the credit determined under subsection
				(a) with respect to such facility for such taxable year, determined without
				regard to subparagraph (A) and after taking into account any increase for such
				taxable year under clause (ii).
											(C)Applicable
				percentageFor purposes of this paragraph—
											(i)In
				generalThe term applicable percentage means, with
				respect to any facility, the appropriate percentage prescribed by the Secretary
				for the month in which such facility is originally placed in service.
											(ii)Method of
				prescribing applicable percentagesThe applicable percentages
				prescribed by the Secretary for any month under clause (i) shall be percentages
				which yield over a 10-year period amounts of limitation under subparagraph (A)
				which have a present value equal to 35 percent of the eligible basis of the
				facility.
											(iii)Method of
				discountingThe present value under clause (ii) shall be
				determined—
												(I)as of the last day
				of the 1st year of the 10-year period referred to in clause (ii),
												(II)by using a
				discount rate equal to the greater of 110 percent of the Federal long-term rate
				as in effect under section 1274(d) for the month preceding the month for which
				the applicable percentage is being prescribed, or 4.5 percent, and
												(III)by taking into
				account the limitation under subparagraph (A) for any year on the last day of
				such year.
												(D)Eligible
				basisFor purposes of this paragraph—
											(i)In
				generalThe term eligible basis means, with
				respect to any facility, the sum of—
												(I)the basis of such
				facility determined as of the time that such facility is originally placed in
				service, and
												(II)the portion of
				the basis of any shared qualified property which is properly allocable to such
				facility under clause (ii).
												(ii)Rules for
				allocationFor purposes of subclause (II) of clause (i), the
				basis of shared qualified property shall be allocated among all qualified
				facilities which are projected to be placed in service and which require
				utilization of such property in proportion to projected generation from such
				facilities.
											(iii)Shared
				qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
												(I)which a qualified
				facility will require for utilization of such facility, and
												(II)which is not a
				qualified facility.
												(iv)Special rule
				relating to geothermal facilitiesIn the case of any qualified
				facility using geothermal energy to produce electricity, the basis of such
				facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
											(E)Special rule for
				first and last year of credit periodIn the case of any taxable
				year any portion of which is not within the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to any facility, the amount of the
				limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
										(F)Election to
				treat all facilities placed in service in a year as 1 facilityAt
				the election of the taxpayer, all qualified facilities which are part of the
				same project and which are placed in service during the same calendar year
				shall be treated for purposes of this section as 1 facility which is placed in
				service at the mid-point of such year or the first day of the following
				calendar
				year.
										.
							(c)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
							(1)by
			 striking facility which burns and inserting facility
			 (other than a facility described in paragraph (6)) which uses,
			 and
							(2)by striking
			 combustion.
							(d)Expansion of
			 biomass facilities
							(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(e)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to property originally placed in
			 service after December 31, 2008.
							(2)Repeal of credit
			 phaseoutThe amendments made by subsection (b)(1) shall apply to
			 taxable years ending after December 31, 2008.
							(3)Limitation based
			 on investment in facilityThe amendment made by subsection (b)(2)
			 shall apply to property originally placed in service after December 31,
			 2009.
							(4)Trash facility
			 clarificationThe amendments made by subsection (c) shall apply
			 to electricity produced and sold after the date of the enactment of this
			 Act.
							(5)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
							222.Production credit
			 for electricity produced from marine renewables
						(a)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
							
								(I)marine and hydrokinetic renewable
				energy.
								.
						(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
							
								(10)Marine and
				hydrokinetic renewable energy
									(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
										(ii)free flowing
				water in rivers, lakes, and streams,
										(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
										(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
										(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
									.
						(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
							
								(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
									(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
									(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2012.
									.
						(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
						(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by section 221(a), is amended by striking January 1,
			 2012 and inserting the date of the enactment of paragraph
			 (11).
						(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
						223.Extension of
			 electricity production tax credit to electricity produced from the production
			 of substitute natural gas from refined coal or petcoke
						(a)Refined
			 coalClauses (i) and (ii) of
			 section 45(c)(7)(A) of the Internal Revenue Code of 1986 (defining refined
			 coal) are amended to read as follows:
							
								(i)is a liquid, gaseous or solid fuel produced
				from coal (including lignite), high carbon fly ash or petroleum coke, in each
				case including such fuel used as a feedstock,
								(ii)is sold by the
				taxpayer with the reasonable expectation that it will be used for the purpose
				of producing steam, heat, or
				electricity,
								.
						(b)Special rules
			 relating to refined coal production facilitiesSubparagraph (A) of section 45(e)(8) of
			 such Code (determination of credit amount) is amended to read as
			 follows:
							
								(A)Determination of
				credit amountIn the case of
				a producer of refined coal, the credit determined under this section (without
				regard to this paragraph) for any taxable year—
									(i)shall be—
										(I)in the case of the
				production of electricity, be 2.0 cents multiplied by the kilowatt hours of
				electricity produced, and
										(II)in any other
				case, be $4.375 per ton of qualified refined coal produced (or, in the case of
				refined coal that is a liquid or gaseous fuel, 40 cents per million BTU of
				refined coal), and
										(ii)for electricity
				or refined coal (as the case may be)—
										(I)produced by the
				taxpayer at a refined coal production facility during the 10-year period
				beginning on the date the facility was originally placed in service, and
										(II)sold by the
				taxpayer to an unrelated person during such 10-year period and such taxable
				year.
										.
						(c)Inflation
			 adjustmentSection 45(b)(2)
			 of such Code (related to credit and phaseout adjustment based on inflation) is
			 amended by—
							(1)inserting
			 and the 40 cents per million BTU amount after $4.375
			 amount, and
							(2)striking
			 and after subsection (e)(8)(A), and inserting
			 the $4.375 amount.
							(d)Effective
			 dateThe amendments made by
			 this section shall apply to refined coal produced and sold after December 31,
			 2010.
						224.Extension and
			 modification of energy credit
						(a)Extension of
			 credit
							(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2017.
							(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2016.
							(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
							
								(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
								.
						(c)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
						(d)Public electric
			 utility property taken into account
							(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
							(2)Conforming
			 amendments
								(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
								(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
								(e)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
							(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
							(3)Increase in
			 limitation for fuel cell propertyThe amendment made by
			 subsection (c) shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
							(4) Public electric
			 utility propertyThe
			 amendments made by subsection (d) shall apply to periods after February 13,
			 2008, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
							225.New clean
			 renewable energy bonds
						(a)In
			 generalPart IV of subchapter A of chapter 1 (relating to credits
			 against tax) is amended by adding at the end the following new subpart:
							
								IQualified tax
				credit bonds
									
										Sec. 54A. Credit to holders of qualified tax credit
				  bonds.
										Sec. 54B. New clean renewable energy bonds.
									
									54A.Credit to holders of
				qualified tax credit bonds
										(a)Allowance of
				creditIf a taxpayer holds a qualified tax credit bond on one or
				more credit allowance dates of the bond during any taxable year, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of the credits determined under subsection (b)
				with respect to such dates.
										(b)Amount of
				credit
											(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified tax credit bond is 25
				percent of the annual credit determined with respect to such bond.
											(2)Annual
				creditThe annual credit determined with respect to any qualified
				tax credit bond is the product of—
												(A)the applicable
				credit rate, multiplied by
												(B)the outstanding
				face amount of the bond.
												(3)Applicable
				credit rateFor purposes of
				paragraph (2), the applicable credit rate is the rate which the Secretary
				estimates will permit the issuance of qualified tax credit bonds with a
				specified maturity or redemption date without discount and without interest
				cost to the qualified issuer. The applicable credit rate with respect to any
				qualified tax credit bond shall be determined as of the first day on which
				there is a binding, written contract for the sale or exchange of the
				bond.
											(4)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
											(c)Limitation based
				on amount of tax
											(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
												(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
												(B)the sum of the
				credits allowable under this part (other than subpart C and this
				subpart).
												(2)Carryover of
				unused creditIf the credit
				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)
				for such taxable year, such excess shall be carried to the succeeding taxable
				year and added to the credit allowable under subsection (a) for such taxable
				year (determined before the application of paragraph (1) for such succeeding
				taxable year).
											(d)Qualified tax
				credit bondFor purposes of this section—
											(1)Qualified tax
				credit bondThe term qualified tax credit bond means
				a new clean renewable energy bond which is part of an issue that meets the
				requirements of paragraphs (2), (3), (4), (5), and (6).
											(2)Special rules
				relating to expenditures
												(A)In
				generalAn issue shall be treated as meeting the requirements of
				this paragraph if, as of the date of issuance, the issuer reasonably
				expects—
													(i)100 percent or
				more of the available project proceeds to be spent for 1 or more qualified
				purposes within the 3-year period beginning on such date of issuance,
				and
													(ii)a
				binding commitment with a third party to spend at least 10 percent of such
				available project proceeds will be incurred within the 6-month period beginning
				on such date of issuance.
													(B)Failure to spend
				required amount of bond proceeds within 3 years
													(i)In
				generalTo the extent that less than 100 percent of the available
				project proceeds of the issue are expended by the close of the expenditure
				period for 1 or more qualified purposes, the issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
													(ii)Expenditure
				periodFor purposes of this subpart, the term expenditure
				period means, with respect to any issue, the 3-year period beginning on
				the date of issuance. Such term shall include any extension of such period
				under clause (iii).
													(iii)Extension of
				periodUpon submission of a request prior to the expiration of
				the expenditure period (determined without regard to any extension under this
				clause), the Secretary may extend such period if the issuer establishes that
				the failure to expend the proceeds within the original expenditure period is
				due to reasonable cause and the expenditures for qualified purposes will
				continue to proceed with due diligence.
													(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means a purpose specified in section 54B(a)(1).
												(D)ReimbursementFor purposes of this subtitle, available
				project proceeds of an issue shall be treated as spent for a qualified purpose
				if such proceeds are used to reimburse the issuer for amounts paid for a
				qualified purpose after the date that the Secretary makes an allocation of bond
				limitation with respect to such issue, but only if—
													(i)prior to the
				payment of the original expenditure, the issuer declared its intent to
				reimburse such expenditure with the proceeds of a qualified tax credit
				bond,
													(ii)not later than 60
				days after payment of the original expenditure, the issuer adopts an official
				intent to reimburse the original expenditure with such proceeds, and
													(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
													(3)ReportingAn issue shall be treated as meeting the
				requirements of this paragraph if the issuer of qualified tax credit bonds
				submits reports similar to the reports required under section 149(e).
											(4)Special rules
				relating to arbitrage
												(A)In
				generalAn issue shall be
				treated as meeting the requirements of this paragraph if the issuer satisfies
				the requirements of section 148 with respect to the proceeds of the
				issue.
												(B)Special rule for
				investments during expenditure periodAn issue shall not be
				treated as failing to meet the requirements of subparagraph (A) by reason of
				any investment of available project proceeds during the expenditure
				period.
												(C)Special rule for
				reserve fundsAn issue shall not be treated as failing to meet
				the requirements of subparagraph (A) by reason of any fund which is expected to
				be used to repay such issue if—
													(i)such fund is funded at a rate not more
				rapid than equal annual installments,
													(ii)such fund is funded in a manner reasonably
				expected to result in an amount not greater than an amount necessary to repay
				the issue, and
													(iii)the yield on
				such fund is not greater than the discount rate determined under paragraph
				(5)(B) with respect to the issue.
													(5)Maturity
				limitation
												(A)In
				generalAn issue shall not be treated as meeting the requirements
				of this paragraph if the maturity of any bond which is part of such issue
				exceeds the maximum term determined by the Secretary under subparagraph
				(B).
												(B)Maximum
				termDuring each calendar
				month, the Secretary shall determine the maximum term permitted under this
				paragraph for bonds issued during the following calendar month. Such maximum
				term shall be the term which the Secretary estimates will result in the present
				value of the obligation to repay the principal on the bond being equal to 50
				percent of the face amount of such bond. Such present value shall be determined
				using as a discount rate the average annual interest rate of tax-exempt
				obligations having a term of 10 years or more which are issued during the
				month. If the term as so determined is not a multiple of a whole year, such
				term shall be rounded to the next highest whole year.
												(6)Prohibition on
				financial conflicts of interestAn issue shall be treated as
				meeting the requirements of this paragraph if the issuer certifies that—
												(A)applicable State
				and local law requirements governing conflicts of interest are satisfied with
				respect to such issue, and
												(B)if the Secretary
				prescribes additional conflicts of interest rules governing the appropriate
				Members of Congress, Federal, State, and local officials, and their spouses,
				such additional rules are satisfied with respect to such issue.
												(e)Other
				definitionsFor purposes of this subchapter—
											(1)Credit allowance
				dateThe term credit allowance date means—
												(A)March 15,
												(B)June 15,
												(C)September 15,
				and
												(D)December
				15.
												Such term
				includes the last day on which the bond is outstanding.(2)BondThe
				term bond includes any obligation.
											(3)StateThe
				term State includes the District of Columbia and any possession of
				the United States.
											(4)Available
				project proceedsThe term available project proceeds
				means—
												(A)the excess of—
													(i)the proceeds from
				the sale of an issue, over
													(ii)the issuance
				costs financed by the issue (to the extent that such costs do not exceed 2
				percent of such proceeds), and
													(B)the proceeds from
				any investment of the excess described in subparagraph (A).
												(f)Credit treated
				as interestFor purposes of this subtitle, the credit determined
				under subsection (a) shall be treated as interest which is includible in gross
				income.
										(g)S Corporations
				and partnershipsIn the case of a tax credit bond held by an S
				corporation or partnership, the allocation of the credit allowed by this
				section to the shareholders of such corporation or partners of such partnership
				shall be treated as a distribution.
										(h)Bonds held by
				regulated investment companies and real estate investment
				trustsIf any qualified tax credit bond is held by a regulated
				investment company or a real estate investment trust, the credit determined
				under subsection (a) shall be allowed to shareholders of such company or
				beneficiaries of such trust (and any gross income included under subsection (f)
				with respect to such credit shall be treated as distributed to such
				shareholders or beneficiaries) under procedures prescribed by the
				Secretary.
										(i)Credits may be
				strippedUnder regulations prescribed by the Secretary—
											(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified tax credit bond and the entitlement to the credit
				under this section with respect to such bond. In case of any such separation,
				the credit under this section shall be allowed to the person who on the credit
				allowance date holds the instrument evidencing the entitlement to the credit
				and not to the holder of the bond.
											(2)Certain rules to
				applyIn the case of a separation described in paragraph (1), the
				rules of section 1286 shall apply to the qualified tax credit bond as if it
				were a stripped bond and to the credit under this section as if it were a
				stripped coupon.
											54B.New clean renewable
				energy bonds
										(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
											(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by public power providers or cooperative electric
				companies for one or more qualified renewable energy facilities,
											(2)the bond is issued
				by a qualified issuer, and
											(3)the issuer
				designates such bond for purposes of this section.
											(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
										(c)Limitation on
				amount of bonds designated
											(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
											(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
												(A)not more than 60
				percent thereof may be allocated to qualified projects of public power
				providers, and
												(B)not more than 40
				percent thereof may be allocated to qualified projects of cooperative electric
				companies.
												(3)Method of
				allocation
												(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under subparagraph (2)(A) bears to the cost of all such
				projects.
												(B)Allocation among
				cooperative electric companiesThe Secretary shall make
				allocations of the amount of the national new clean renewable energy bond
				limitation described in paragraph (2)(B) among qualified projects of
				cooperative electric companies in such manner as the Secretary determines
				appropriate.
												(d)DefinitionsFor
				purposes of this section—
											(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider or a cooperative electric
				company.
											(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
											(3)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
											(4)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
											(5)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a clean renewable energy bond lender, or a not-for-profit
				electric utility which has received a loan or loan guarantee under the Rural
				Electrification
				Act.
											.
						(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
							
								(9)Reporting of
				credit on qualified tax credit bonds
									(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A and such amounts shall be treated as paid on the credit allowance date (as
				defined in section 54A(e)(1)).
									(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
									(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
									.
						(c)Conforming
			 amendments
							(1)Sections 54(c)(2)
			 and 1400N(l)(3)(B) are each amended by striking subpart C and
			 inserting subparts C and I.
							(2)Section
			 1397E(c)(2) is amended by striking subpart H and inserting
			 subparts H and I.
							(3)Section 6401(b)(1)
			 is amended by striking and H and inserting H, and
			 I.
							(4)The heading of
			 subpart H of part IV of subchapter A of chapter 1 is amended by striking
			 certain
			 bonds and inserting clean renewable energy
			 bonds.
							(5)The table of
			 subparts for part IV of subchapter A of chapter 1 is amended by striking the
			 item relating to subpart H and inserting the following new items:
								
									
										Subpart H. Nonrefundable credit to
				holders of clean renewable energy bonds.
										Subpart I. Qualified tax credit
				bonds.
									
									.
							(d)Effective
			 datesThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						226.Extension and
			 modification of special rule to implement FERC and State electric restructuring
			 policy
						(a)Extension for
			 qualified electric utilities
							(1)In
			 generalParagraph (3) of section 451(i) (relating to special rule
			 for sales or dispositions to implement Federal Energy Regulatory Commission or
			 State electric restructuring policy) is amended by inserting (before
			 January 1, 2010, in the case of a qualified electric utility) after
			 January 1, 2008.
							(2)Qualified
			 electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
								
									(6)Qualified
				electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
										(A)a transmitting
				utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C.
				796(23))) with respect to the transmission facilities to which the election
				under this subsection applies, and
										(B)an electric
				utility (as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
										.
							(b)Extension of
			 period for transfer of operational control authorized by
			 FERCClause (ii) of section 451(i)(4)(B) is amended by striking
			 December 31, 2007 and inserting the date which is 4 years
			 after the close of the taxable year in which the transaction
			 occurs.
						(c)Property located
			 outside the united states not treated as exempt utility
			 propertyParagraph (5) of section 451(i) is amended by adding at
			 the end the following new subparagraph:
							
								(C)Exception for
				property located outside the united statesThe term exempt
				utility property shall not include any property which is located
				outside the United
				States.
								.
						(d)Effective
			 Dates
							(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
							(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
							(3)Exception for
			 property located outside the united statesThe amendment made by
			 subsection (c) shall apply to transactions after the date of the enactment of
			 this Act.
							227.Extension and
			 modification of credit for residential energy efficient property
						(a)ExtensionSection
			 25D(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2014.
						(b)Maximum credit
			 for solar electric property
							(1)In
			 generalSection 25D(b)(1)(A) (relating to maximum credit) is
			 amended by striking $2,000 and inserting
			 $4,000.
							(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,333.
							(c)Credit for
			 residential wind property
							(1)In
			 generalSection 25D(a) (relating to allowance of credit) is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
								
									(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
									.
							(2)LimitationSection
			 25D(b)(1) (relating to maximum credit) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
								
									(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
									.
							(3)Qualified small
			 wind energy property expenditures
								(A)In
			 generalSection 25D(d) (relating to definitions) is amended by
			 adding at the end the following new paragraph:
									
										(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
										.
								(B)No double
			 benefitSection 45(d)(1) (relating to wind facility) is amended
			 by adding at the end the following new sentence: Such term shall not
			 include any facility with respect to which any qualified small wind energy
			 property expenditure (as defined in subsection (d)(4) of section 25D) is taken
			 into account in determining the credit under such section..
								(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A)
			 (relating to maximum expenditures) is amended by striking and at
			 the end of clause (ii), by striking the period at the end of clause (iii) and
			 inserting , and, and by adding at the end the following new
			 clause:
								
									(iv)$1,667 in the
				case of each half kilowatt of capacity (not to exceed $13,333) of wind turbines
				for which qualified small wind energy property expenditures are
				made.
									.
							(d)Credit for
			 geothermal heat pump systems
							(1)In
			 generalSection 25D(a) (relating to allowance of credit), as
			 amended by subsection (c), is amended by striking and at the end
			 of paragraph (3), by striking the period at the end of paragraph (4) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
								
									(5)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
									.
							(2)LimitationSection
			 25D(b)(1) (relating to maximum credit), as amended by subsection (c), is
			 amended by striking and at the end of subparagraph (C), by
			 striking the period at the end of subparagraph (D) and inserting ,
			 and, and by adding at the end the following new subparagraph:
								
									(E)$2,000 with respect
				to any qualified geothermal heat pump property
				expenditures.
									.
							(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d)
			 (relating to definitions), as amended by subsection (c), is amended by adding
			 at the end the following new paragraph:
								
									(5)Qualified
				geothermal heat pump property expenditure
										(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
										(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
											(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
											(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
											.
							(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A)
			 (relating to maximum expenditures), as amended by subsection (c), is amended by
			 striking and at the end of clause (iii), by striking the period
			 at the end of clause (iv) and inserting , and, and by adding at
			 the end the following new clause:
								
									(v)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
									.
							(e)Credit allowed
			 against alternative minimum tax
							(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
								
									(c)Limitation based
				on amount of tax; carryforward of unused credit
										(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
											(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
											(2)Carryforward of
				unused credit
											(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
											(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
											.
							(2)Conforming
			 amendments
								(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
								(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
								(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
								(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
								(f)Effective
			 date
							(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
							(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
							2Transportation
			 Conservation Incentives
					AVehicles
						231.Credit for plug-in
			 hybrid vehicles
							(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1
			 (relating to other credits) is amended by adding at the end the following new
			 section:
								
									30D.Plug-in hybrid
				vehicles
										(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each qualified plug-in
				hybrid vehicle placed in service by the taxpayer during the taxable
				year.
										(b)Per vehicle
				dollar limitation
											(1)In
				generalThe amount determined
				under this subsection with respect to any qualified plug-in hybrid vehicle is
				the sum of the amounts determined under paragraphs (2) and (3) with respect to
				such vehicle.
											(2)Base
				amountThe amount determined under this paragraph is
				$4,000.
											(3)Battery
				capacityIn the case of
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
											(c)Application with
				other credits
											(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
											(2)Personal
				credit
												(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
												(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
													(i)the
				sum of the regular tax liability (as defined in section 26(b)) plus the tax
				imposed by section 55, over
													(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
													(d)Qualified
				plug-In hybrid vehicleFor purposes of this section—
											(1)In
				generalThe term
				qualified plug-in hybrid vehicle means a motor vehicle (as defined
				in section 30(c)(2))—
												(A)the original use
				of which commences with the taxpayer,
												(B)which is acquired
				for use or lease by the taxpayer and not for resale,
												(C)which is made by a
				manufacturer,
												(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
												(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle,
												(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
													(i)has a capacity of
				not less than 4 kilowatt hours, and
													(ii)is capable of
				being recharged from an external source of electricity, and
													(G)which
				either—
													(i)is
				also propelled to a significant extent by other than an electric motor,
				or
													(ii)has a significant
				onboard source of electricity which also recharges the battery referred to in
				subparagraph (F).
													(2)ExceptionThe term qualified plug-in hybrid
				vehicle shall not include any vehicle which is not a passenger
				automobile or light truck if such vehicle has a gross vehicle weight rating of
				less than 8,500 pounds.
											(3)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
											(4)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
											(e)Limitation on
				number of qualified plug-In hybrid vehicles eligible for credit
											(1)In
				generalIn the case of a qualified plug-in hybrid vehicle sold
				during the phaseout period, only the applicable percentage of the credit
				otherwise allowable under subsection (a) shall be allowed.
											(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of qualified plug-in hybrid vehicles manufactured by the
				manufacturer of the vehicle referred to in paragraph (1) sold for use in the
				United States after the date of the enactment of this section, is at least
				60,000.
											(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage is—
												(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
												(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
												(C)0 percent for each
				calendar quarter thereafter.
												(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
											(f)Special
				rules
											(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
											(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
											(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
											(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
											(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
											.
							(b)Plug-In vehicles
			 not treated as new qualified hybrid vehiclesSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
								
									(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
									.
							(c)Credit made part
			 of general business creditSection 38(b) is amended—
								(1)by striking
			 and each place it appears at the end of any paragraph,
								(2)by striking
			 plus each place it appears at the end of any paragraph,
								(3)by striking the
			 period at the end of paragraph (31) and inserting ‘‘, plus’’, and
								(4)by adding at the
			 end the following new paragraph:
									
										(32)the portion of the plug-in hybrid vehicle
				credit to which section 30D(c)(1)
				applies.
										.
								(d)Conforming
			 amendments
								(1)(A)Section 24(b)(3)(B), as
			 amended by this Act, is amended by striking and 25D and
			 inserting 25D, and 30D.
									(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30D, after 25D,.
									(C)Section 25B(g)(2), as amended by this
			 Act, is amended by striking and 25D and inserting , 25D,
			 and 30D.
									(D)Section 26(a)(1), as amended by this
			 Act, is amended by striking and 25D and inserting 25D,
			 and 30D.
									(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
									(2)Section 1016(a) is
			 amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
									
										(37)to the extent
				provided in section
				30D(f)(1).
										.
								(3)Section 6501(m) is
			 amended by inserting 30D(f)(4), after
			 30C(e)(5),.
								(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
									
										
											Sec. 30D. Plug-in hybrid
				vehicles.
										
										.
								(e)Treatment of
			 alternative motor vehicle credit as a personal credit
								(1)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
									
										(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
										.
								(2)Conforming
			 amendments
									(A)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
									(B)Paragraph (3) of
			 section 55(c) is amended by striking 30B(g)(2),.
									(f)Effective
			 date
								(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
								(2)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
								(g)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
							232.Extension and
			 modification of alternative fuel vehicle refueling property credit
							(a)Increase in
			 credit amountSection 30C (relating to alternative fuel vehicle
			 refueling property credit) is amended—
								(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
								(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
								(b)Extension of
			 creditParagraph (2) of section 30C(g) (relating to termination)
			 is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
							233.Modification of
			 limitation on automobile depreciation
							(a)In
			 generalParagraph (5) of section 280F(d) (defining passenger
			 automobile) is amended to read as follows:
								
									(5)Passenger
				automobile
										(A)In
				generalExcept as provided in subparagraph (B), the term
				passenger automobile means any 4-wheeled vehicle—
											(i)which is primarily designed or which can be
				used to carry passengers over public streets, roads, or highways (except any
				vehicle operated exclusively on a rail or rails), and
											(ii)which is rated at
				not more than 14,000 pounds gross vehicle weight.
											(B)ExceptionsThe
				term passenger automobile shall not include—
											(i)any exempt-design vehicle, and
											(ii)any exempt-use
				vehicle.
											(C)Exempt-design
				vehicleThe term exempt-design vehicle means—
											(i)any vehicle which,
				by reason of its nature or design, is not likely to be used more than a de
				minimis amount for personal purposes, and
											(ii)any
				vehicle—
												(I)which is designed
				to have a seating capacity of more than 9 persons behind the driver’s
				seat,
												(II)which is equipped
				with a cargo area of at least 5 feet in interior length which is an open area
				or is designed for use as an open area but is enclosed by a cap and is not
				readily accessible directly from the passenger compartment, or
												(III)has an integral
				enclosure, fully enclosing the driver compartment and load carrying device,
				does not have seating rearward of the driver’s seat, and has no body section
				protruding more than 30 inches ahead of the leading edge of the
				windshield.
												(D)Exempt-use
				vehicleThe term exempt-use vehicle means—
											(i)any ambulance,
				hearse, or combination ambulance-hearse used by the taxpayer directly in a
				trade or business,
											(ii)any vehicle used
				by the taxpayer directly in the trade or business of transporting persons or
				property for compensation or hire, and
											(iii)any truck or van
				if substantially all of the use of such vehicle by the taxpayer is directly
				in—
												(I)a farming business
				(within the meaning of section 263A(e)(4)),
												(II)the transportation of a substantial amount
				of equipment, supplies, or inventory, or
												(III)the moving or delivery of property which
				requires substantial cargo capacity.
												(E)RecaptureIn
				the case of any vehicle which is not a passenger automobile by reason of being
				an exempt-use vehicle, if such vehicle ceases to be an exempt-use vehicle in
				any taxable year after the taxable year in which such vehicle is placed in
				service, a rule similar to the rule of subsection (b) shall
				apply.
										.
							(b)Conforming
			 amendmentSection 179(b) (relating to limitations) is amended by
			 striking paragraph (6).
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
							BFuels
						241.Extension and
			 modification of credits for biodiesel and renewable diesel
							(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31,
			 2008 and inserting December 31, 2010.
							(b)Uniform
			 treatment of diesel produced from biomassParagraph (3) of
			 section 40A(f) is amended—
								(1)by striking
			 diesel fuel and inserting liquid fuel,
								(2)by
			 striking using a thermal depolymerization process, and
								(3)by striking
			 or D396 in subparagraph (B) and inserting or other
			 equivalent standard approved by the Secretary for fuels to be used in
			 diesel-powered highway vehicles.
								(c)Coproduction of
			 renewable diesel with petroleum feedstock
								(1)In
			 generalParagraph (3) of section 40A(f) (defining renewable
			 diesel) is amended by adding at the end the following flush sentence:
									
										Such term
				does not include any fuel derived from coprocessing biomass with a feedstock
				which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3)..
								(2)Conforming
			 amendmentParagraph (3) of section 40A(f) is amended by striking
			 (as defined in section 45K(c)(3)).
								(d)Effective
			 date
								(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 fuel produced, and sold or used, after December 31, 2008.
								(2)Coproduction of
			 renewable diesel with petroleum feedstockThe amendments made by
			 subsection (c) shall apply to fuel produced, and sold or used, after February
			 13, 2008.
								242.Clarification that
			 credits for fuel are designed to provide an incentive for United States
			 production
							(a)Biodiesel fuels
			 creditParagraph (5) of section 40A(d), as added by subsection
			 (c), is amended to read as follows:
								
									(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel unless—
										(A)such biodiesel is
				produced in the United States for use as a fuel in the United States,
				and
										(B)the taxpayer
				obtains a certification (in such form and manner as prescribed by the
				Secretary) from the producer of the biodiesel which identifies the product
				produced and the location of such production.
										For
				purposes of this paragraph, the term United States includes any
				possession of the United
				States..
							(b)Excise tax
			 creditParagraph (2) of section 6426(h), as added by subsection
			 (c), is amended to read as follows:
								
									(2)Biodiesel and
				alternative fuelsNo credit shall be determined under this
				section with respect to any biodiesel or alternative fuel unless—
										(A)such biodiesel or alternative fuel is
				produced in the United States for use as a fuel in the United States,
				and
										(B)the taxpayer obtains a certification (in
				such form and manner as prescribed by the Secretary) from the producer of such
				biodiesel or alternative fuel which identifies the product produced and the
				location of such
				production.
										.
							(c)Provisions
			 clarifying treatment of fuels with no nexus to the United States
								(1)Alcohol fuels
			 creditSubsection (d) of section 40 is amended by adding at the
			 end the following new paragraph:
									
										(6)Limitation to
				alcohol with connection to the United StatesNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States. For purposes of this paragraph,
				the term United States includes any possession of the United
				States.
										.
								(2)Biodiesel fuels
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
									
										(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United
				States.
										.
								(3)Excise tax
			 credit
									(A)In
			 generalSection 6426 is amended by adding at the end the
			 following new subsection:
										
											(h)Limitation to
				fuels with connection to the United States
												(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
												(2)Biodiesel and
				alternative fuelsNo credit
				shall be determined under this section with respect to any biodiesel or
				alternative fuel which is produced outside the United States for use as a fuel
				outside the United States.
												For
				purposes of this subsection, the term United States includes any
				possession of the United
				States..
									(B)Conforming
			 amendmentSubsection (e) of section 6427 is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
										
											(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(h).
											.
									(d)Effective
			 date
								(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel produced, and sold or used, after December
			 31, 2008.
								(2)Provisions
			 clarifying treatment of fuels with no nexus to the United States
									(A)In
			 generalExcept as otherwise provided in this paragraph, the
			 amendments made by subsection (c) shall take effect as if included in section
			 301 of the American Jobs Creation Act of 2004.
									(B)Alternative fuel
			 creditsSo much of the
			 amendments made by subsection (c) as relate to the alternative fuel credit or
			 the alternative fuel mixture credit shall take effect as if included in section
			 11113 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act:
			 A Legacy for Users.
									(C)Renewable
			 dieselSo much of the
			 amendments made by subsection (c) as relate to renewable diesel shall take
			 effect as if included in section 1346 of the Energy Policy Act of 2005.
									243.Credit for
			 production of cellulosic alcohol
							(a)In
			 generalSubsection (b) of section 40 is amended by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
								
									(5)Cellulosic
				alcohol fuel producer credit
										(A)In
				generalThe cellulosic
				alcohol fuel producer credit of any cellulosic alcohol fuel producer for any
				taxable year is 50 cents for each gallon of qualified cellulosic fuel
				production of such producer.
										(B)Qualified
				cellulosic fuel productionFor purposes of this paragraph, the
				term qualified cellulosic fuel production means any cellulosic
				alcohol which is produced by a cellulosic alcohol fuel producer, and which
				during the taxable year—
											(i)is
				sold by such producer to another person—
												(I)for use by such
				other person in the production of a qualified mixture in such other person’s
				trade or business (other than casual off-farm production),
												(II)for use by such
				other person as a fuel in a trade or business, or
												(III)who sells such
				alcohol at retail to another person and places such alcohol in the fuel tank of
				such other person, or
												(ii)is used or sold
				by such producer for any purpose described in clause (i).
											(C)Cellulosic
				alcoholFor purposes of this paragraph, the term cellulosic
				alcohol means any alcohol which—
											(i)is
				produced in the United States for use as a fuel in the United States,
				and
											(ii)is derived from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring basis.
											For
				purposes of this subparagraph, the term United States includes any
				possession of the United States.(D)Cellulosic
				alcohol fuel producerFor purposes of this paragraph, the term
				cellulosic alcohol fuel producer means any person who produces
				cellulosic alcohol in a trade or business and is registered with the Secretary
				as a cellulosic alcohol fuel producer.
										(E)Additional
				distillation excludedThe
				qualified cellulosic fuel production of any producer for any taxable year shall
				not include any alcohol which is purchased by the producer and with respect to
				which such producer increases the proof of the alcohol by additional
				distillation.
										.
							(b)Conforming
			 amendments
								(1)Subsection (a) of
			 section 40 is amended by striking plus at the end of paragraph
			 (1), by striking plus at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , plus, and
			 by adding at the end the following new paragraph:
									
										(4)in the case of a
				cellulosic alcohol fuel producer, the cellulosic alcohol fuel producer
				credit.
										.
								(2)Clause (ii) of
			 section 40(d)(3)(C) is amended by striking subsection (b)(4)(B)
			 and inserting paragraph (4)(B) or (5)(B) of subsection
			 (b).
								(c)Effective
			 dateThe amendments made by this section shall apply to alcohol
			 produced after December 31, 2008.
							244.Extension for credit
			 for alternative fuels and mixtures derived from coal (including peat) through
			 the Fischer-Tropsch process
							(a)In
			 generalSubsections (d)(4)
			 and (e)(3) of section 6426 of the Internal Revenue Code of 1986 (relating to
			 termination of credits for alternative fuels and mixtures) are each amended by
			 inserting and September 30, 2020, in the case of any sale or use
			 involving any liquid fuel derived from coal (including peat) through the
			 Fischer-Tropsch process after hydrogen.
							(b)Fuels not used
			 for taxable purposes
								(1)In
			 generalParagraph (5) of section 6427(e) of such Code (relating
			 to termination) is amended by striking and at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by inserting after subparagraph (D) the
			 following new subparagraph:
									
										(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving fuel derived from coal (including peat)
				through the Fischer-Tropsch process sold or used after September 30,
				2020.
										.
								(2)Conforming
			 amendmentSection 6427(e)(5)(C) is amended by striking
			 subparagraph (D) and inserting subparagraphs (D) and
			 (E).
								(c)Effective
			 dateThe amendments made by this section shall apply to any sale
			 or use for any period after September 30, 2009.
							3Other
			 conservation provisions
					251.Qualified
			 energy conservation bonds
						(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as added by section 104, is amended by adding at
			 the end the following new section:
							
								54C.Qualified energy
				conservation bonds
									(a)Qualified energy
				conservation bondFor purposes of this subchapter, the term
				qualified energy conservation bond means any bond issued as part
				of an issue if—
										(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified conservation purposes,
										(2)the bond is issued
				by a State or local government, and
										(3)the issuer
				designates such bond for purposes of this section.
										(b)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(d).
									(c)National
				limitation on amount of bonds designatedThere is a national
				qualified energy conservation bond limitation of $3,600,000,000.
									(d)Allocations
										(1)In
				generalThe limitation applicable under subsection (c) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
										(2)Allocations to
				largest local governments
											(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
											(B)Allocation of
				unused limitation to StateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
											(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 100,000 or more.
											(3)Allocation to
				issuers; restriction on private activity bondsAny allocation
				under this subsection to a State or large local government shall be allocated
				by such State or large local government to issuers within the State in a manner
				that results in not less than 70 percent of the allocation to such State or
				large local government being used to designate bonds which are not private
				activity bonds.
										(e)Qualified
				conservation purposeFor purposes of this section—
										(1)In
				generalThe term qualified conservation purpose
				means any of the following:
											(A)Capital expenditures incurred for purposes
				of—
												(i)reducing energy
				consumption in publicly-owned buildings by at least 20 percent,
												(ii)implementing
				green community programs,
												(iii)rural
				development involving the production of electricity from renewable energy
				resources, or
												(iv)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and without regard to any placed in service date).
												(B)Expenditures with
				respect to research facilities, and research grants, to support research
				in—
												(i)development of
				cellulosic ethanol or other nonfossil fuels,
												(ii)technologies for
				the capture and sequestration of carbon dioxide produced through the use of
				fossil fuels,
												(iii)increasing the
				efficiency of existing technologies for producing nonfossil fuels,
												(iv)automobile
				battery technologies and other technologies to reduce fossil fuel consumption
				in transportation, or
												(v)technologies to
				reduce energy use in buildings.
												(C)Mass commuting
				facilities and related facilities that reduce the consumption of energy,
				including expenditures to reduce pollution from vehicles used for mass
				commuting.
											(D)Demonstration
				projects designed to promote the commercialization of—
												(i)green building
				technology,
												(ii)conversion of
				agricultural waste for use in the production of fuel or otherwise,
												(iii)advanced battery
				manufacturing technologies,
												(iv)technologies to
				reduce peak use of electricity, or
												(v)technologies for
				the capture and sequestration of carbon dioxide emitted from combusting fossil
				fuels in order to produce electricity.
												(E)Public education
				campaigns to promote energy efficiency.
											(2)Special rules
				for private activity bondsFor purposes of this section, in the
				case of any private activity bond, the term qualified conservation
				purposes shall not include any expenditure which is not a capital
				expenditure.
										(f)Population
										(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
										(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such county.
										(g)Application to
				Indian tribal governmentsAn Indian tribal government shall be
				treated for purposes of this section in the same manner as a large local
				government, except that—
										(1)an Indian tribal
				government shall be treated for purposes of subsection (d) as located within a
				State to the extent of so much of the population of such government as resides
				within such State, and
										(2)any bond issued by
				an Indian tribal government shall be treated as a qualified energy conservation
				bond only if issued as part of an issue the available project proceeds of which
				are used for purposes for which such Indian tribal government could issue bonds
				to which section 103(a)
				applies.
										.
						(b)Conforming
			 amendments
							(1)Paragraph (1) of
			 section 54A(d), as added by section 104, is amended to read as follows:
								
									(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
										(A)a new clean
				renewable energy bond, or
										(B)a qualified energy
				conservation bond,
										which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
							(2)Subparagraph (C)
			 of section 54A(d)(2), as added by section 104, is amended to read as
			 follows:
								
									(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(i)in
				the case of a new clean renewable energy bond, a purpose specified in section
				54B(a)(1), and
										(ii)in the case of a
				qualified energy conservation bond, a purpose specified in section
				54C(a)(1).
										.
							(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
								
									
										Sec. 54C. Qualified energy conservation
				bonds.
									
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						252.Extension and
			 modification of credit for nonbusiness energy property
						(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
						(b)Qualified
			 biomass fuel property
							(1)In
			 generalSection 25C(d)(3) is amended—
								(A)by striking
			 and at the end of subparagraph (D),
								(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
										.
								(2)Biomass
			 fuelSection 25C(d) (relating to residential energy property
			 expenditures) is amended by adding at the end the following new
			 paragraph:
								
									(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
									.
							(c)Coordination
			 with credit for qualified geothermal heat pump property expenditures
							(1)In
			 generalParagraph (3) of section 25C(d) is amended by striking
			 subparagraph (C) and by redesignating subparagraphs (D) and (E) as
			 subparagraphs (C) and (D), respectively.
							(2)Conforming
			 amendmentSubparagraph (C) of section 25C(d)(2) is amended to
			 read as follows:
								
									(C)Requirements and
				standards for air conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
										(i)shall require
				measurements to be based on published data which is tested by manufacturers at
				95 degrees Fahrenheit, and
										(ii)may be based on
				the certified data of the Air Conditioning and Refrigeration Institute that are
				prepared in partnership with the Consortium for Energy
				Efficiency.
										.
							(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
						253.Extension of energy
			 efficient commercial buildings deductionSubsection (h) of section 179D (relating to
			 termination) is amended by striking December 31, 2008 and
			 inserting December 31, 2013.
					254.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
						(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended to read as follows:
							
								(b)Applicable
				amountFor purposes of subsection (a)—
									(1)DishwashersThe
				applicable amount is—
										(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
										(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
										(2)Clothes
				washersThe applicable amount is—
										(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
										(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
										(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
										(D)$250 in the case of
				a residential or commercial clothes washer manufactured in calendar year 2008,
				2009, or 2010 which meets or exceeds 2.2 modified energy factor and does not
				exceed a 4.5 water consumption factor.
										(3)RefrigeratorsThe
				applicable amount is—
										(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
										(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
										(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
										(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
										.
						(b)Eligible
			 production
							(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M
			 (relating to eligible production) is amended—
								(A)by striking
			 paragraph (2),
								(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
								(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
								(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1) of this section, is amended by striking 3-calendar
			 year and inserting 2-calendar year.
							(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
							
								(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
									(1)dishwashers
				described in subsection (b)(1),
									(2)clothes washers
				described in subsection (b)(2), and
									(3)refrigerators
				described in subsection
				(b)(3).
									.
						(d)Aggregate credit
			 amount allowed
							(1)Increase in
			 limitParagraph (1) of section 45M(e) (relating to aggregate
			 credit amount allowed) is amended to read as follows:
								
									(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
									.
							(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
								
									(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
									.
							(e)Qualified energy
			 efficient appliances
							(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
								
									(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
										(A)any dishwasher described in subsection
				(b)(1),
										(B)any clothes washer
				described in subsection (b)(2), and
										(C)any refrigerator
				described in subsection
				(b)(3).
										.
							(2)Clothes
			 washerSection 45M(f)(3) (defining clothes washer) is amended by
			 inserting commercial before residential the
			 second place it appears.
							(3)Top-loading
			 clothes washerSubsection (f) of section 45M (relating to
			 definitions) is amended by redesignating paragraphs (4), (5), (6), and (7) as
			 paragraphs (5), (6), (7), and (8), respectively, and by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
									.
							(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
								
									(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
									.
							(5)Gallons per
			 cycle; water consumption factorSection 45M(f) (relating to
			 definitions), as amended by paragraph (3), is amended by adding at the end the
			 following:
								
									(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
									(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
									.
							(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
						255.Five-year applicable
			 recovery period for depreciation of qualified energy management
			 devices
						(a)In
			 generalSection 168(e)(3)(B) (relating to 5-year property) is
			 amended by striking and at the end of clause (v), by striking
			 the period at the end of clause (vi) and inserting , and, and by
			 inserting after clause (vi) the following new clause:
							
								(vii)any qualified
				energy management
				device.
								.
						(b)Definition of
			 qualified energy management deviceSection 168(i) (relating to
			 definitions and special rules) is amended by inserting at the end the following
			 new paragraph:
							
								(18)Qualified
				energy management device
									(A)In
				generalThe term qualified energy management device
				means any energy management device which is installed on real property of a
				customer of the taxpayer and is placed in service by a taxpayer who—
										(i)is
				a supplier of electric energy or a provider of electric energy services,
				and
										(ii)provides all
				commercial and residential customers of such supplier or provider with net
				metering upon the request of such customer.
										(B)Energy
				management deviceFor purposes of subparagraph (A), the term
				energy management device means any time-based meter and related
				communication equipment which is capable of being used by the taxpayer as part
				of a system that—
										(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
										(ii)provides for the
				exchange of information between supplier or provider and the customer’s energy
				management device in support of time-based rates or other forms of demand
				response, and
										(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically.
										(C)Net
				meteringFor purposes of subparagraph (A), the term net
				metering means allowing customers a credit for providing electricity to
				the supplier or
				provider.
									.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						256.Clarification
			 of eligibility for certain fuels credits for fuel with insufficient nexus to
			 the United States
						(a)In
			 general
							(1)Alcohol
			 creditSubsection (d) of section 40 is amended by adding at the
			 end the following new paragraph:
								
									(6)Limitation to
				alcohol with connection to the United States
										(A)Alcohol
				creditNo alcohol credit shall be determined under this section
				with respect to any alcohol unless such alcohol is produced in the United
				States for consumption in the United States or entered into the United States
				for consumption in the United States.
										(B)Alcohol mixture
				creditNo alcohol mixture
				credit shall be determined under this section with respect to any mixture
				unless such mixture is produced in the United States for consumption in the
				United States or entered into the United States for consumption in the United
				States.
										(C)No credits for alcohol destined for
				exportNo credit (other than
				the small ethanol producer credit) shall be determined under this section with
				respect to any mixture or alcohol if such mixture or alcohol is destined for
				export from the United States (as determined by the Secretary).
										(D)Special rule for small producer
				creditsNo small ethanol
				producer credit, small cellulosic alcohol producer credit, or small fossil free
				alcohol producer credit shall be determined under this section with respect to
				any alcohol unless such alcohol is produced in the United
				States.
										.
							(2)Biodiesel
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
								
									(5)Limitation to
				biodiesel with connection to the United States
										(A)Biodiesel
				creditNo biodiesel credit
				shall be determined under this section with respect to any biodiesel unless
				such biodiesel is produced in the United States for consumption in the United
				States or is entered into the United States for consumption in the United
				States.
										(B)Biodiesel
				mixture creditNo biodiesel mixture credit shall be determined
				under this section with respect to any mixture unless such mixture is produced
				in the United States for consumption in the United States or is entered into
				the United States for consumption in the United States.
										(C)No credits for biodiesel destined for
				exportNo credit (other than
				the small agri-biodiesel producer credit) shall be determined under this
				section with respect to any mixture or biodiesel if such mixture or biodiesel
				is destined for export from the United States (as determined by the
				Secretary).
										(D)Special rule for
				small agri-biodiesel producer creditNo small agri-biodiesel
				producer credit shall be determined under this section with respect to any
				agri-biodiesel unless such agri-biodiesel is produced in the United
				States.
										.
							(3)Excise tax
			 creditsSection 6426 is amended by adding at the end the
			 following new subsection:
								
									(h)Limitation to
				fuels with connection to the United States
										(1)Mixture
				creditsNo credit shall be
				determined under this section with respect to any mixture unless such mixture
				is produced in the United States for consumption in the United States or is
				entered into the United States for consumption in the United States.
										(2)Alternative fuel
				creditNo alternative fuel
				credit shall be determined under this section with respect to any alternative
				fuel unless such alternative fuel is produced in the United States for
				consumption in the United States or is entered into the United States for
				consumption in the United States.
										(3)No credits for fuels destined for
				exportNo credit shall be
				determined under this section with respect to any mixture or alternative fuel
				if such mixture or alternative fuel is destined for export from the United
				States (as determined by the
				Secretary).
										.
							(4)PaymentsSubsection
			 (e) of section 6427 is amended by redesignating paragraph (5) as paragraph (6)
			 and by inserting after paragraph (4) the following new paragraph:
								
									(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(h).
									.
							(b)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
						IIIResearch and
			 Development
			301.Blended
			 fuelsThe Secretary shall
			 carry out a program of research, development, and demonstration as it relates
			 to the blending of transportation fuels derived from coal-to-liquids and the
			 blending thereof with transportation fuels derived from renewable sources,
			 including biomass (as defined in section 932 of the Energy Policy Act of 2005).
			 The program shall focus on—
				(1)maximizing the
			 fungibility and supply of blended transportation fuels;
				(2)the viability of
			 the blend as a cost competitive replacement for transportation fuels;
				(3)evaluation of the
			 environmental consequences of the blend on evaporative and exhaust emissions
			 from on-road and off-road engines;
				(4)the quality of the
			 resultant blend at varying concentrations of biofuel; and
				(5)other areas the
			 Secretary considers appropriate.
				302.Cellulosic
			 Ethanol
				(a)Bioenergy
			 Research CentersThe
			 Secretary of Energy shall maintain 4 Bioenergy Research Centers to address
			 scientific problems that are inherently interdisciplinary and will require
			 scientific expertise and technological capabilities that span the physical and
			 biological sciences, including genomics, microbial and plant biology,
			 analytical chemistry, computational biology and bioinformatics, and
			 engineering. Universities, national laboratories, nonprofit agencies, and
			 private firms, as well as consortia comprising of partnerships of two or more
			 such institutions, will be eligible for funding to establish and operate a
			 Research Center.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated for the
			 Bioenergy Research Centers described in subsection (a) $25,000,000 for each of
			 the fiscal years 2009 through 2013.
				
